Exhibit 10.6.1


EXECUTION COPY







--------------------------------------------------------------------------------







AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Between
SUTTON FUNDING LLC, as a Purchaser,
BARCLAYS BANK PLC, as a Purchaser and Agent,
GREEN TREE SERVICING LLC, as a Seller
and
DITECH MORTGAGE CORP., as a Seller
Dated as of April 23, 2015



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





TABLE OF CONTENTS


1.
APPLICABILITY    1

2.
DEFINITIONS AND INTERPRETATION    1

3.
THE TRANSACTIONS    20

4.
CONFIRMATION    23

5.
TAKEOUT COMMITMENTS        23

6.
PAYMENT AND TRANSFER    24

7.
MARGIN MAINTENANCE    24

8.
TAXES; TAX TREATMENT    25

9.
SECURITY INTEREST; PURCHASER’S APPOINTMENT AS ATTORNEY-IN-FACT    26

10.
CONDITIONS PRECEDENT    27

11.
RELEASE OF PURCHASED ASSETS    32

12.
RELIANCE    32

13.
REPRESENTATIONS AND WARRANTIES    32

14.
COVENANTS OF SELLER    35

15.
REPURCHASE OF PURCHASED ASSETS    42

16.
SERVICING OF THE MORTGAGE LOANS; SERVICER TERMINATION    42

17.
EVENTS OF DEFAULT    45

18.
REMEDIES    47

19.
DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE    49

20.
USE OF EMPLOYEE PLAN ASSETS    50

21.
INDEMNITY; JOINT AND SEVERAL LIABILITY OF SELLERS    50

22.
WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS    51

23.
REIMBURSEMENT; SET-OFF    51

24.
FURTHER ASSURANCES    52

25.
ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION    52

26.
TERMINATION    53

27.
REHYPOTHECATION; ASSIGNMENT    53

28.
AMENDMENTS, ETC.    54

29.
SEVERABILITY    54

30.
BINDING EFFECT; GOVERNING LAW    54

31.
WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF
PROCESS    54

32.
SINGLE AGREEMENT    55

33.
INTENT    55

34.
NOTICES AND OTHER COMMUNICATIONS    55

35.
CONFIDENTIALITY    57

36.
DUE DILIGENCE    58

37.
USA PATRIOT ACT; OFAC AND ANTI-TERRORISM    59

38.
AMENDMENT AND RESTATEMENT OF ORIGINAL AGREEMENT; NO NOVATION    59





-i-



--------------------------------------------------------------------------------





SCHEDULES AND EXHIBITS
EXHIBIT A
CERTIFICATION

EXHIBIT B
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO MORTGAGE LOANS

EXHIBIT C
FORM OF TRANSACTION NOTICE

EXHIBIT D
FORM OF GOODBYE LETTER

EXHIBIT E
FORM OF WAREHOUSE LENDER’S RELEASE

EXHIBIT F-1
LIST OF APPROVED MEMBERS OF THE MORTGAGE BACKED SECURITIES DIVISION OF THE FIXED
INCOME CLEARING CORPORATION

EXHIBIT F-2
LIST OF APPROVED TAKEOUT INVESTORS FOR JUMBO MORTGAGE LOANS

EXHIBIT G
FORM OF ESCROW INSTRUCTION LETTER

EXHIBIT H
FORM OF SELLER MORTGAGE LOAN SCHEDULE

EXHIBIT I
PURCHASER’S UNDERWRITING GUIDELINES

EXHIBIT J
FORM OF CORRESPONDENT SELLER RELEASE

EXHIBIT K
SUTTON’S SPECIAL ELIGIBILITY REQUIREMENTS FOR FHA BUYOUT LOANS







-ii-



--------------------------------------------------------------------------------






AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Dated as of April 23, 2015
BETWEEN:
SUTTON FUNDING LLC, in its capacity as purchaser (“Sutton” or “Purchaser”),
BARCLAYS BANK PLC, in its capacity as purchaser (“Barclays” or “Purchaser” and
together with Sutton, “Purchasers”) and agent pursuant hereto (“Agent”),
DITECH MORTGAGE CORP., as a Seller
and
GREEN TREE SERVICING LLC, as a Seller.

1.
APPLICABILITY

Barclays and Sellers entered into that certain Master Repurchase Agreement,
dated as of March 11, 2013 (as amended, supplemented or otherwise modified prior
to the date hereof, the “Original Agreement”), which prescribes the manner of
sale of Eligible Mortgage Loans and the method and manner by which Sellers will
repurchase such Purchased Assets, and contemporaneously entered into the Program
Documents (as such term is defined in such Original Agreement).
Purchasers and Sellers desire to further amend and restate the Original
Agreement in its entirety to add Sutton as a party and to make certain other
changes and contemporaneously enter into or reaffirm the Program Documents (as
such term is defined in this Agreement), as applicable.
Purchasers may from time to time, upon the terms and conditions set forth
herein, agree to enter into transactions on a committed basis with respect to
the Committed Amount and an uncommitted basis with respect to the Uncommitted
Amount, in which Seller sells to Purchaser Eligible Mortgage Loans, on a
servicing-released basis, against the transfer of funds by Purchaser, with a
simultaneous agreement by Purchaser to transfer to Seller the related Purchased
Assets on a date certain not later than one year following such transfer,
against the transfer of funds by Seller; provided that the Aggregate MRA
Purchase Price shall not exceed, as of any date of determination, the lesser of
(a) the Maximum Aggregate Purchase Price (less the Aggregate EPF Purchase Price)
or (b) the Asset Base; and provided further that any FHA Buyout Loans purchased
hereunder shall be purchased by Sutton and any other Eligible Mortgage Loans
purchased hereunder shall be purchased by Barclays. Each such transaction shall
be referred to herein as a “Transaction,” and shall be governed by this
Agreement. This Agreement sets forth the procedures to be used in connection
with periodic requests for Purchaser to enter into Transactions with Seller.
Seller hereby acknowledges that Purchaser is under no obligation to enter into,
any Transaction pursuant to this Agreement with respect to the Uncommitted
Amount. Seller acknowledges that during the term of this Agreement, Agent may
undertake to join either one or both of Sheffield Receivables Corporation and
Barclays Bank Delaware as additional purchasers under this Agreement, and Seller
hereby consents to the joinder of such additional purchasers.

2.
DEFINITIONS AND INTERPRETATION

(a)    Defined Terms.


- 1 -



--------------------------------------------------------------------------------





“30+ Day Delinquent Mortgage Loan” means any Mortgage Loan at any time the
Monthly Payment for which was not received within thirty (30) days after its Due
Date (using the MBA method of delinquency).
“Accepted Servicing Practices” means with respect to any Mortgage Loan, those
accepted, customary and prudent mortgage servicing practices (including
collection procedures) of prudent mortgage banking institutions that service
mortgage loans of the same type as the Mortgage Loans in the jurisdiction where
the related Mortgaged Property is located, and which are in accordance with the
requirements of each Agency Program, applicable law, FHA regulations and VA
regulations, if applicable, and the requirements of any private mortgage insurer
so that the FHA insurance, VA guarantee or any other applicable insurance or
guarantee in respect of any Mortgage Loan is not voided or reduced.
“Accrual Period” means, with respect to each Monthly Payment Date for any
Transaction, the immediately prior calendar month; provided that with respect to
the first Monthly Payment Date of a Transaction following the related Purchase
Date, the Accrual Period shall commence on the related Purchase Date.
“Act of Insolvency” means, with respect to any Person:
(i)    the filing of a voluntary petition (or the consent by such Person to the
filing of any such petition against it), commencing, or authorizing the
commencement of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law relating to the
protection of creditors, or suffering any such petition or proceeding to be
commenced by another; or such Person shall consent to or seek the appointment of
or the taking of possession by a custodian, receiver, conservator, trustee,
liquidator, sequestrator or similar official of such Person, or for any
substantial part of its Property, or any general assignment for the benefit of
creditors;
(ii)    a proceeding shall have been instituted against such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect, or a custodian, receiver, conservator,
liquidator, trustee, sequestrator or similar official for such Person or such
Person’s Property (as a debtor or creditor protection procedure) is appointed by
any Governmental Authority having the jurisdiction to do so or takes possession
of such Property and any such proceeding is not dismissed within thirty (30)
days of filing;
(iii)    that such Person or any Affiliate shall become insolvent;
(iv)    that such Person shall (a) admit in writing its inability to pay or
discharge its debts or obligations generally as they become due or mature, (b)
admit in writing its inability to, or intention not to, perform any of its
material obligations, or (c) generally fail to pay any of its debts or
obligations as they become due or mature;
(v)    any Governmental Authority shall have seized or appropriated, or assumed
custody or control of, all or any substantial part of the Property of such
Person, or shall have taken any action to displace the management of such
Person;
(vi)    the audited annual financial statements of such Person or the notes
thereto or other opinions or conclusions stated therein shall be qualified or
limited by reference to the status of such Person as a “going concern” or a
reference of similar import or shall indicate that such Person has a negative
net worth or is insolvent; or


- 2 -



--------------------------------------------------------------------------------





(vii)    if such Person or any Affiliate is a corporation, such Person or any
Affiliate or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the foregoing
actions.
“Additional Eligible Loan Criteria” shall have the meaning assigned thereto in
the Pricing Side Letter.
“Additional Purchased Mortgage Loans” shall have the meaning assigned thereto in
Section 7(b) hereof.
“Adjustable Rate Mortgage Loan” means a Mortgage Loan which provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.
“Affiliate” means, with respect to (i) any specified Person (other than the
Seller or the Guarantor), any other Person controlling or controlled by or under
common control with such specified Person, (ii) the Seller, its Subsidiaries and
the Guarantor, and (iii) the Guarantor, the Seller. For the purposes of this
definition, “control” means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise and the terms “controlling,” “controlled
by” and “under common control with” have meanings correlative to the meaning of
“control.”
“Agency” means Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.
“Agency Guide” means the Freddie Mac Guide, the Fannie Mae Guide, or the Ginnie
Mae Guide, as applicable.
“Agency Program” means the Freddie Mac Program, the Fannie Mae Program, or the
Ginnie Mae Program, as applicable.
“Agent” means Barclays Bank PLC and its successors in interest, as
administrative agent for Purchaser and any additional purchasers that may become
a party hereto.
“Aggregate EPF Purchase Price” means as of any date of determination, an amount
equal to the aggregate Purchase Price (as defined in the Mortgage Loan
Participation Purchase and Sale Agreement) for all Participation Certificates
(as defined in the Mortgage Loan Participation Purchase and Sale Agreement) then
owned by Purchaser under the Mortgage Loan Participation Purchase and Sale
Agreement.
“Aggregate Forward Rate Locks” means the sum of the Principal Balance of the
Mortgage Loans for which Seller has locked in Mortgage Interest Rates for
potential borrowers.
“Aggregate MRA Purchase Price” means as of any date of determination, an amount
equal to the aggregate Purchase Price for all Mortgage Loans then subject to
Transactions under this Agreement.
“Agreement” means this Master Repurchase Agreement (including all exhibits,
schedules and other addenda thereto), as it may be amended, further supplemented
or otherwise modified from time to time.
“ALTA” means the American Land Title Association.
“Applicable Agency” means Ginnie Mae, Fannie Mae, or Freddie Mac, as applicable.
“Applicable Margin” shall have the meaning assigned thereto in the Pricing Side
Letter.


- 3 -



--------------------------------------------------------------------------------





“Appraised Value” shall mean with respect to any Mortgage Loan, the lesser of
(i) the value set forth on the appraisal (or similar valuation approved by the
Applicable Agency) made in connection with the origination of the related
Mortgage Loan as the value of the related Mortgaged Property, or (ii) the
purchase price paid for the Mortgaged Property, provided, however, that in the
case of a Mortgage Loan the proceeds of which are not used for the purchase of
the Mortgaged Property, such value shall be based solely on the appraisal made
in connection with the origination of such Mortgage Loan.
“Approvals” means, with respect to either Seller, the approvals obtained by the
Applicable Agency in designation of such Seller as an FHA-approved mortgagee or
a VA-approved lender, as applicable, in good standing, and with respect to Green
Tree Servicing LLC, the approvals obtained by the Applicable Agency in
designation of such Seller as a Ginnie Mae-approved servicer, a Ginnie
Mae-approved issuer, a Fannie Mae Seller/Servicer or a Freddie Mac-approved
Servicer, as applicable, in good standing; provided, however, that a Seller is
permitted to let Ginnie Mae, FHA and VA Approvals lapse if neither the
Transactions under this Agreement or the participations under the Mortgage Loan
Participation Purchase and Sale Agreement include Ginnie Mae, FHA or VA mortgage
loans and if such Seller is not originating or acquiring such mortgage loans.
“Asset Base” means, on any date of determination and with respect to all
Eligible Mortgage Loans then subject to Transactions and, to the extent
applicable, all Eligible Mortgage Loans proposed to be sold to the Purchaser as
of such date of determination, the lesser of (i) 100% of the Principal Balance
of all such Eligible Mortgage Loans as of such date of determination and (ii)
the product of the applicable Purchase Price Percentage multiplied by the Market
Value of all such Eligible Mortgage Loans.
“Assignment and Acceptance” shall have the meaning assigned thereto in Section
27(b) hereof.
“Assignment of Mortgage” means, with respect to any Mortgage, an assignment of
the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to Purchaser.
“Attorney Bailee Letter” shall have the meaning assigned thereto in the
Custodial and Disbursement Agreement.
“Bank” means (i) U.S. Bank National Association and its successors and permitted
assigns or (ii) such other bank as may be mutually acceptable to the Seller and
the Purchaser.
“Bankruptcy Code” means 11 U.S.C. Section 101 et seq., as amended from time to
time.
“Barclays Collection Account” means the account established by the Seller in
accordance with Section 16(e) for the benefit of Barclays.
“Barclays” means Barclays Bank PLC, as a Purchaser hereunder.
“Barclays Collection Account Control Agreement” means that certain Collection
Account Control Agreement, dated as of April 10, 2013, by and among Barclays,
the Seller and Bank, and joined by Ditech Mortgage Corp. pursuant to that
certain Joinder Agreement to Deposit Account Control Agreement, dated February
28, 2014, in form and substance acceptable to Barclays entered into with respect
to the Barclays Collection Account, as the same may be amended, modified or
supplemented from time to time.
“Breakage Costs” shall have the meaning assigned thereto in Section 3(i) hereof.


- 4 -



--------------------------------------------------------------------------------





“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed or (iii) with respect to any day on which the parties hereto have
obligations to the Custodian or on which the Custodian has obligations to any
party hereto, a day upon which the Custodian’s offices are closed.
“Certification” shall have the meaning assigned thereto in the Custodial and
Disbursement Agreement.
“Change in Control” means (a) the sale, transfer, or other disposition of all or
substantially all of Seller’s assets (excluding any such action taken in
connection with any securitization transaction or routine sales of Mortgage
Loans) or (b) the consummation of a merger or consolidation of Seller with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s equity
outstanding immediately after such merger, consolidation or such other
reorganization is owned by persons who were not equityholders of the Seller
immediately prior to such merger, consolidation or other reorganization.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by Purchaser (or any Affiliate thereof)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.
“Closing Protection Letter” shall mean, with respect to any Wet-Ink Mortgage
Loan that becomes subject to a Transaction, a letter of indemnification from a
title company approved by Purchaser, in its sole discretion, in any jurisdiction
where insured closing letters are permitted under applicable law and regulation,
addressed to Seller, which is fully assignable to Purchaser, with coverage that
is customarily acceptable to Persons engaged in the origination of mortgage
loans, identifying the Settlement Agent covered thereby, which may be in the
form of a blanket letter.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collection Account” means each of the Barclays Collection Account and the
Sutton Collection Account.
“Collection Account Control Agreement” means each of the Barclays Collection
Account Control Agreement and the Sutton Collection Account Control Agreement.
“Committed Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Confirmation” shall have the meaning assigned thereto in Section 4 hereof.
“Contract” means an agreement between an Originator and any Obligor, pursuant to
or under which such Obligor shall be obligated to pay for merchandise, insurance
or services from time to time.
“Correspondent Loan” means a Mortgage Loan that is (i) originated by a
Correspondent Seller and underwritten in accordance with Seller’s underwriting
guidelines and (ii) acquired by Seller from a Correspondent Seller in the
ordinary course of business.
“Correspondent Seller” means a mortgage loan originator that sells Mortgage
Loans originated by it to Seller as a “correspondent” or “private label” client.


- 5 -



--------------------------------------------------------------------------------





“Correspondent Seller Release” means, with respect to any Correspondent Loan, a
release by the related Correspondent Seller, in the form of Exhibit J hereto (as
the same may be modified, supplemented and in effect from time to time, subject
to the approval of Purchaser), of all right, title and interest, including any
security interest, in such Correspondent Loan.
“Custodial and Disbursement Agreement” means that certain Amended and Restated
Custodial and Disbursement Agreement, dated as of April 24, 2013, among Green
Tree Servicing LLC, Barclays, Custodian and Disbursement Agent and joined by
Ditech Mortgage Corp. pursuant to that certain Omnibus Joinder Agreement to
Amended and Restated Custodial and Disbursement Agreement and Account Control
Agreement, dated February 28, 2014, entered into in connection with this
Agreement and the Mortgage Loan Participation Purchase and Sale Agreement, as
the same may be further amended, modified or supplemented from time to time.
“Custodian” means Wells Fargo Bank, N.A., and its successors and permitted
assigns.
“Default” means any event that, with the giving of notice or the passage of time
or both, would constitute an Event of Default.
“Default Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Disbursement Account Control Agreement” means that certain Disbursement Account
Control Agreement, dated as of March 11, 2013, by and among Green Tree Servicing
LLC, Barclays and the Disbursement Agent and joined by Ditech Mortgage Corp.
pursuant to that certain Omnibus Joinder Agreement to Amended and Restated
Custodial and Disbursement Agreement and Account Control Agreement, dated
February 28, 2014, as the same may be amended, modified or supplemented from
time to time.
“Disbursement Agent” shall mean Wells Fargo Bank, N.A., and its successors and
permitted assigns, or such other entity as mutually agreed upon by Agent and
Seller.
“Ditech Electronic Tracking Agreement” means the electronic tracking agreement
in form and substance acceptable to Barclays and Ditech Mortgage Corp., dated as
of February 28, 2014, among Barclays, Ditech Mortgage Corp., MERSCORP Holdings,
Inc. and Mortgage Electronic Registration Systems, Inc., entered into in
connection with this Agreement, as the same may be amended, modified or
supplemented from time to time.
“Dollars” or “$” means, unless otherwise expressly stated, lawful money of the
United States of America.
“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
“Due Diligence Review Percentage” shall have the meaning assigned thereto in the
Pricing Side Letter.
“Effective Date” means April 23, 2015.
“Electronic Tracking Agreement” shall mean, individually or collectively as the
context may require, the Ditech Electronic Tracking Agreement and the Green Tree
Electronic Tracking Agreement.


- 6 -



--------------------------------------------------------------------------------





“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).
“Eligible Mortgage Loan” means a Mortgage Loan that (i) satisfies each of the
representations and warranties in Exhibit B to the Agreement in all material
respects, (ii) if such Mortgage Loan is (a) a Ginnie Mae Mortgage Loan, Fannie
Mae Mortgage Loan or Freddie Mac Mortgage Loan, it is in Strict Compliance with
the eligibility requirements of the Ginnie Mae Program, Fannie Mae Program, or
Freddie Mac Program, respectively, or (b) Jumbo Mortgage Loan or FHA Buyout
Loan, was underwritten and originated in accordance with Purchaser’s
underwriting guidelines attached hereto as Exhibit I or Exhibit K, respectively,
(iii) contains all required documents in the Mortgage File without exceptions
unless otherwise waived by Purchaser or permitted below and (iv) satisfies the
Additional Eligible Loan Criteria.
“EPF Custodial Account Control Agreement” means that certain Custodial Account
Control Agreement, dated as of March 11, 2013, among Seller, Purchaser and Bank
entered into in connection with the Mortgage Loan Participation Purchase and
Sale Agreement, as the same shall be amended, supplemented or otherwise modified
from time to time.
“EPF Pricing Side Letter” means that certain Pricing Side Letter, dated as of
March 11, 2013, between Seller and Purchaser entered into in connection with the
Mortgage Loan Participation Purchase and Sale Agreement, as the same shall be
amended, supplemented or otherwise modified from time to time.
“EPF Program Documents” means the Mortgage Loan Participation Purchase and Sale
Agreement, the EPF Pricing Side Letter, the EPF Custodial Account Control
Agreement and all other agreements, documents and instruments entered into by
Seller on the one hand, and Purchaser or one of its Affiliates (or Custodian on
its behalf) and/or Agent or one of its Affiliates on the other, in connection
herewith or therewith with respect to the transactions contemplated hereunder or
thereunder and all amendments, restatements, modifications or supplements
thereto.
“ERISA” means, with respect to any Person, the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.
“Error Rate” shall have the meaning assigned thereto in the Pricing Side Letter.
“Escrow Instruction Letter” means the Escrow Instruction Letter from Seller to
the Settlement Agent, substantially in the form of Exhibit G hereto, as the same
may be modified, supplemented and in effect from time to time.
“Escrow Payments” means, with respect to a Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges and other payments as may be required to be
escrowed by the Mortgagor with the Mortgagee pursuant to the terms of the
Mortgage or any other document.
“Event of Default” shall have the meaning assigned thereto in Section 17 hereof.
“Fannie Mae” means Fannie Mae or any successor thereto.
“Fannie Mae Guide” means the Fannie Mae MBS Selling and Servicing Guide, as such
Guide may hereafter from time to time be amended.


- 7 -



--------------------------------------------------------------------------------





“Fannie Mae Mortgage Loan” means a mortgage loan that is in Strict Compliance on
the related Purchase Date with the eligibility requirements specified for the
applicable Fannie Mae Program described in the Fannie Mae Guide, subject to any
variances and/or waivers received by the Seller from Fannie Mae.
“Fannie Mae Program” means the Fannie Mae Guaranteed Mortgage-Backed Securities
Programs, as described in the Fannie Mae Guide.
“Fannie Mae Security” means an ownership interest in a pool of Fannie Mae
Mortgage Loans, evidenced by a book-entry account in a depository institution
having book-entry accounts at the Federal Reserve Bank of New York, issued and
guaranteed, with respect to timely payment of interest and ultimate payment of
principal, by Fannie Mae and backed by a pool of Fannie Mae Mortgage Loans, in
substantially the principal amount and with substantially the other terms as
specified with respect to such Fannie Mae Security in the related Takeout
Commitment, if any.
“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.
“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.
“FHA Buyout Loan” means an Eligible Mortgage Loan that (a) is insured by FHA,
(b) is a Ginnie Mae Mortgage Loan, (c) has been purchased out of a Ginnie Mae
Security, and (d)  is not a Modified Loan.
“FICO Score” means the credit score of the Mortgagor provided by Fair, Isaac &
Company, Inc. or such other organization providing credit scores on or
immediately prior to the Origination Date of a Mortgage Loan.
“Foreign Purchaser” shall have the meaning assigned thereto in Section 8(d).
“Freddie Mac” means Freddie Mac, and its successors in interest.
“Freddie Mac Guide” means the Freddie Mac Sellers’ and Servicers’ Guide, as such
Guide may hereafter from time to time be amended.
“Freddie Mac Mortgage Loan” means a mortgage loan that is in Strict Compliance
on the related Purchase Date with the eligibility requirements specified for the
applicable Freddie Mac Program described in the Freddie Mac Guide, subject to
any variances and/or waivers received by the Seller from Freddie Mac.
“Freddie Mac Program” means the Freddie Mac Home Mortgage Guarantor Program or
the Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described in the
Freddie Mac Guide.
“Freddie Mac Security” means a modified pass-through mortgage-backed
participation certificate, evidenced by a book-entry account in a depository
institution having book-entry accounts at the Federal Reserve Bank of New York,
issued and guaranteed, with respect to timely payment of interest and ultimate
payment of principal, by Freddie Mac and backed by a pool of Freddie Mac
Mortgage Loans, in substantially the principal amount and with substantially the
other terms as specified with respect to such Freddie Mac Security in the
related Takeout Commitment, if any.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.


- 8 -



--------------------------------------------------------------------------------





“Ginnie Mae” means the Government National Mortgage Association and its
successors in interest, a wholly-owned corporate instrumentality of the
government of the United States of America.
“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide, as
such Guide may hereafter from time to time be amended.
“Ginnie Mae Mortgage Loan” means a mortgage loan that is in Strict Compliance on
the related Purchase Date with the eligibility requirements specified for the
applicable Ginnie Mae Program described in the applicable Ginnie Mae Guide,
subject to any variances and/or waivers received by the Seller from Ginnie Mae.
“Ginnie Mae Program” means the Ginnie Mae Mortgage-Backed Securities Programs,
as described in the Ginnie Mae Guide.
“Ginnie Mae Security” means a fully-modified pass-through mortgage-backed
certificate guaranteed by Ginnie Mae, evidenced by a book-entry account in a
depository institution having book-entry accounts at the Federal Reserve Bank of
New York and backed by a pool of Ginnie Mae Mortgage Loans, in substantially the
principal amount and with substantially the other terms as specified with
respect to such Ginnie Mae Security in the related Takeout Commitment.
“Governmental Authority” means any nation or government, any state or other
political subdivision, agency or instrumentality thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over Seller any of its Subsidiaries or any of their Property.
“Green Tree Electronic Tracking Agreement” means the electronic tracking
agreement in form and substance acceptable to Barclays and Green Tree Servicing
LLC, dated as of March 11, 2013, among Purchaser, Green Tree Servicing LLC,
MERSCORP Holdings, Inc. and Mortgage Electronic Registration Systems, Inc.,
entered into in connection with this Agreement and the Mortgage Loan
Participation Purchase and Sale Agreement, as the same may be amended, modified
or supplemented from time to time.
“Guarantor” means Walter Investment Management Corp.
“Guaranty” means the Guaranty Agreement of the Guarantor in favor of Purchaser,
dated as of the date hereof, as the same may be amended, supplemented or
otherwise modified from time to time.
“HARP Mortgage Loan” means a Fannie Mae Loan or a Freddie Mac Loan that fully
conforms to the Home Affordable Refinance Program (as such program is amended,
supplemented or otherwise modified, from time to time), or is referred to by
Fannie Mae as a “Refi Plus mortgage loan” or “DU Refi Plus mortgage loan”, or by
Freddie Mac as a “Relief Refinance Mortgage,” respectively.
“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by Seller with a counterparty reasonably acceptable to Agent, in
each case with respect to the Mortgage Loans.
“High Cost Mortgage Loan” means a Mortgage Loan that is (a) subject to, covered
by or in violation of the provisions of the Homeownership and Equity Protection
Act of 1994, as amended, (b) a “high cost,” “covered,” “threshold,” “abusive,”
“predatory” or “high risk” mortgage loan under any federal, state or local law,
or any similarly classified loan using different terminology under any law
imposing heightened regulation, scrutiny or additional legal liability for
residential mortgage loans having high interest rates,


- 9 -



--------------------------------------------------------------------------------





points and/or fees, or any other state or other regulation providing assignee
liability to holders of such mortgage loans, (c) subject to or in violation of
any such or comparable federal, state or local statutes or regulations, or (d) a
“High Cost Loan” or “Covered Loan,” as applicable, as such terms are defined in
the current version of the Standard & Poor’s LEVELS® Glossary Revised, Appendix
E.
“HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA mortgage insurance. The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Government National Mortgage Association.
“Income” means, with respect to any Purchased Asset at any time, any principal
and/or interest thereon.
“Indebtedness” means, with respect to any Person as of any date of
determination: (a) obligations created, issued or incurred by such Person for
borrowed money (whether by loan, the issuance and sale of debt securities or the
sale of Property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such Property from such Person); (b)
obligations to pay the deferred purchase or acquisition price of Property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable and paid within ninety (90) days
of the date the respective goods are delivered or the respective services are
rendered; (c) indebtedness of others secured by a Lien on the Property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations (contingent or otherwise) in respect of letters
of credit or similar instruments issued for account of such Person; (e) capital
lease obligations; (f) payment obligations under repurchase agreements, single
seller financing facilities, warehouse facilities and other lines of credit; (g)
indebtedness of others guaranteed on a recourse or partial recourse basis by
such Person; (h) all obligations incurred in connection with the acquisition or
carrying of fixed assets; (i) indebtedness of general partnerships of which such
Person is a general partner; and (j) any other known or contingent liabilities
of such Person.
“Indemnified Party” shall have the meaning assigned thereto in Section 21(a).
“Initial Fee” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.
“Jumbo Mortgage Loan” means a first lien mortgage loan that conforms with all
requirements of the Purchaser’s underwriting guidelines attached hereto as
Exhibit I, as the same may be amended, supplemented or otherwise modified from
time to time.
“LIBOR” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one month appearing on Bloomberg Screen US 0001M Page or if such rate
ceases to appear on Bloomberg Screen US 0001M Page, or any other service
providing comparable rate quotations at approximately 11:00 a.m., London time,
on the applicable date of determination, or such interpolated rate as determined
by the Agent.
“Lien” means any mortgage, deed of trust, lien, claim, pledge, charge, security
interest or similar encumbrance.


- 10 -



--------------------------------------------------------------------------------





“Loan-to-Value Ratio” means, as of any date of determination, the fraction,
expressed as a percentage, the numerator of which is the principal balance of
the related Mortgage Loan at such date and the denominator of which is the
lesser of (a) the Appraised Value of the Mortgaged Property at the origination
of such Mortgage Loan, and (b) if the Mortgaged Property was purchased within
twelve (12) months of the origination of the Mortgage Loan, the purchase price
of the related Mortgaged Property.
“Low FICO FHA/VA Loan Sublimit” shall have the meaning assigned thereto in the
Pricing Side Letter.
“Margin Call” shall have the meaning assigned thereto in Section 7(b) hereof.
“Margin Deficit” shall have the meaning assigned thereto in Section 7(b) hereof.
“Market Value” means, with respect to any Transaction and as of any date of
determination, (i) the value ascribed to a Purchased Asset or a Mortgage Loan by
Agent in its sole discretion, exercising good faith and using methodology and
parameters customarily used by Agent to value similar assets, as may be as
marked to market daily, and (ii) zero, with respect to any Mortgage Loan that is
not an Eligible Mortgage Loan.
“Master Netting Agreement” means that certain Global Netting and Security
Agreement, dated as of March 11, 2013, among Purchaser, Seller and certain
Affiliates and Subsidiaries of Purchaser and/or Seller, entered into in
connection with this Agreement and the Mortgage Loan Participation Purchase and
Sale Agreement, as the same shall be amended, supplemented or otherwise modified
from time to time.
“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance or Property of such Person, including the insolvency of such Person.
“Material Adverse Effect” means (a) a Material Adverse Change with respect to
Seller, Servicer, Guarantor or any of their respective Affiliates; (b) a
material impairment of the ability of Seller, Servicer, Guarantor or any of
their respective Affiliates that is a party to any Program Document to perform
under any Program Document to which it is a party; (c) a material adverse effect
upon the legality, validity, binding effect or enforceability of any Program
Document against Seller, Servicer, Guarantor or any of their respective
Affiliates that is a party to any Program Document; (d) a material adverse
effect on the Approvals of Seller or Servicer.
“Maturity Date” means April 22, 2016.
“Maximum Age Since Origination” shall have the meaning assigned thereto in the
Pricing Side Letter.
“Maximum Aggregate Purchase Price” shall have the meaning assigned thereto in
the Pricing Side Letter.
“Maximum Error Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.
“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.


- 11 -



--------------------------------------------------------------------------------





“MERS Designated Mortgage Loan” means any Mortgage Loan as to which the related
Mortgage or Assignment of Mortgage has been recorded in the name of MERS, as
agent for the holder from time to time of the Mortgage Note.
“MERS Identification Number” shall have the meaning assigned thereto in the
Custodial and Disbursement Agreement.
“Modified Loan” means an Eligible Mortgage Loan that (a) is insured by FHA, (b)
was purchased out of a Ginnie Mae Security solely as a result of modifications
to such Eligible Mortgage Loan, and (c) is a Ginnie Mae Mortgage Loan.
“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan as adjusted in accordance with changes in the
mortgage interest rate pursuant to the provisions of the Mortgage Note for an
Adjustable Rate Mortgage Loan.
“Monthly Payment Date” means the fifth (5th) Business Day of each calendar month
beginning with May 2015.
“Mortgage” means a mortgage, deed of trust, or other security instrument,
securing a Mortgage Note.
“Mortgage File” shall have the meaning assigned thereto in the Custodial and
Disbursement Agreement.
“Mortgage Interest Rate” means, with respect to each Mortgage Loan, the annual
rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.
“Mortgage Loan” means a Ginnie Mae Mortgage Loan, a Fannie Mae Mortgage Loan, a
Freddie Mac Mortgage Loan or a Jumbo Mortgage Loan.
“Mortgage Loan Participation Purchase and Sale Agreement” means that certain
Mortgage Loan Participation Purchase and Sale Agreement, dated as of March 11,
2013, between Purchaser and Seller, as the same may be amended, modified or
supplemented from time to time.
“Mortgage Note” means a promissory note or other evidence of indebtedness of the
obligor thereunder, evidencing a Mortgage Loan, and secured by the related
Mortgage.
“Mortgaged Property” means the real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.
“Mortgagee” means the record holder of a Mortgage Note secured by a Mortgage.
“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
“Negative Amortization” means the portion of interest accrued at the Mortgage
Interest Rate in any month which exceeds the Monthly Payment on the related
Mortgage Loan for such month and which, pursuant to the terms of the Mortgage
Note, is added to the principal balance of such Mortgage Loan.


- 12 -



--------------------------------------------------------------------------------





“Non-Utilization Fee” shall have the meaning assigned thereto in the Pricing
Side Letter.
“Notice Date” shall have the meaning assigned thereto in Section 3(c) hereof.
“Obligations” means (a) all amounts due and payable by Seller to Purchaser in
connection with a Transaction hereunder, together with interest thereon
(including interest which would be payable as post‑petition interest in
connection with any bankruptcy or similar proceeding) and other obligations and
liabilities of Seller to Purchaser arising under, or in connection with, the
Program Documents or directly related to the Purchased Assets, whether now
existing or hereafter arising; (b) any and all sums paid by Purchaser or on
behalf of Purchaser pursuant to the Program Documents in order to preserve any
Purchased Asset or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Asset, or of any exercise by Purchaser of its rights
under the Program Documents, including without limitation, reasonable attorneys’
fees and disbursements and court costs; and (d) all of Seller’s indemnity
obligations to Purchaser pursuant to the Program Documents.
“Obligor” means a Person obligated to make payments pursuant to a Contract;
provided that in the event that any payments in respect of a Contract are made
by any other Person, such other Person shall also be deemed to be an Obligor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
“OFAC Lists” has the meaning ascribed to it in Section 37(b).
“Origination Date” means with respect to (i) Mortgage Loans (other than
Correspondent Loans, FHA Buyout Loans and Modified Loans), the date on which a
Mortgage Loan was originated by the related originator, (ii) Correspondent
Loans, the date on which a Correspondent Loan was acquired by Seller, (iii) FHA
Buyout Loans, the date on which the Seller purchased such FHA Buyout Loan from
the Ginnie Mae pool and (iv) Modified Loans, the date on which such Mortgage
Loan became a Modified Loan.
“Originator” means Seller or any other third party originator as mutually agreed
upon by Agent and Seller.
“Other Taxes” shall have the meaning assigned thereto in Section 8(b).
“Parent Company” means a corporation or other entity owning at least 50% of the
outstanding shares of voting stock of Seller.
“Person” means any legal person, including any individual, corporation,
partnership, association, joint stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.
“Price Differential” means, with respect to any Purchased Asset or Transaction
as of any date of determination, an amount equal to the product of (A) the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Default Rate) and (B) the Purchase Price for such Purchased
Asset or Transaction. Price Differential will be calculated in accordance with
Section 3(f) herein for the actual number of days elapsed during such Accrual
Period on a 360-day basis.


- 13 -



--------------------------------------------------------------------------------





“Price Differential Determination Date” means, with respect to any Monthly
Payment Date, the second (2nd) Business Day preceding such date.
“Pricing Rate” means, as of any date of determination and with respect to an
Accrual Period for any Purchased Asset or Transaction, an amount equal to the
sum of (i) LIBOR plus (ii) the Applicable Margin.
“Pricing Side Letter” means that certain Pricing Side Letter, dated as of March
11, 2013, between Seller and Purchaser, entered into in connection with this
Agreement, as the same may be amended, modified or supplemented from time to
time.
“Principal Balance” means the unpaid principal balance of a Mortgage Loan.
“Program Documents” means this Agreement, the Pricing Side Letter, the Custodial
and Disbursement Agreement, the Guaranty, the Collection Account Control
Agreements, the Disbursement Account Control Agreement, any assignment of Hedge
Instrument, the Electronic Tracking Agreement, the Master Netting Agreement, the
EPF Program Documents and all other agreements, documents and instruments
entered into by Seller on the one hand, and Purchaser or one of its Affiliates
(or Custodian on its behalf) and/or Agent or one of its Affiliates on the other,
in connection herewith or therewith with respect to the transactions
contemplated hereunder or thereunder and all amendments, restatements,
modifications or supplements thereto.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Purchase Date” means, with respect to each Transaction, the date on which
Purchased Assets are sold by Seller to the Purchaser or its designee hereunder,
provided that a Purchase Date for any FHA Buyout Loan or Modified Loan may occur
no more than five (5) times within a calendar month and shall occur within the
first three (3) weeks of such calendar month.
“Purchase Price” means the price at which Purchased Assets subject to a
Transaction are sold by Seller to Purchaser or its designee on a Purchase Date
(which includes a mutually negotiated premium allocable to the portion of the
related Purchased Assets that constitutes the related Servicing Rights), which
shall (unless otherwise agreed to by the Seller and Purchaser) be equal to the
lesser of (i) 100% of the Principal Balance of such Purchased Assets as of such
date of determination and (ii) the product of the applicable Purchase Price
Percentage multiplied by the Market Value of such Purchased Assets as of such
date of determination.
“Purchase Price Percentage” shall have the meaning assigned thereto in the
Pricing Side Letter.
“Purchased Assets” means all of the following that are sold by Seller to
Purchaser in a Transaction, whether now existing or hereafter acquired: (i) the
Eligible Mortgage Loans, (ii) the related Servicing Rights, (iii) Seller’s
rights under any related Hedge Instruments to the extent related to the Mortgage
Loans, (iv) such other Property, rights, titles or interest as are specified on
the related Transaction Notice, (v) all mortgage guarantees and insurance
relating to the individual Mortgage Loans (issued by governmental agencies or
otherwise) or the related Mortgaged Property and any mortgage insurance
certificate or other document evidencing such mortgage guarantees or insurance
and all claims and payments related to the Mortgage Loans, (vi) all guarantees
or other support for the Mortgage Loans, (vii) all rights to Income (including
all sale proceeds and all other proceeds as defined in Section 9‑102(a)(64) of
the Uniform Commercial Code and all other collections and distributions thereon
(including, without limitation, any proceeds received in respect of mortgage
insurance)) and the rights to enforce such payments arising from the Mortgage
Loans


- 14 -



--------------------------------------------------------------------------------





and any other contract rights, payments, rights to payment (including payments
of interest or finance charges) with respect thereto and all rights to proceeds
as defined in Section 9-102(a)(64) of the Uniform Commercial Code, (viii) all
Takeout Commitments and Trade Assignments (including the rights to receive the
related purchase price related therefor), (ix) the Collection Accounts and all
amounts on deposit therein, (x) all Additional Purchased Mortgage Loans, (xi)
all “accounts,” “deposit accounts,” “securities accounts,” “chattel paper,”
“commercial tort claims,” “deposit accounts,” “documents,” “general
intangibles,” “instruments,” “investment property,” and “securities accounts,”
relating to the foregoing as each of those terms is defined in the Uniform
Commercial Code and all cash and cash equivalents and all other products and
proceeds relating to or constituting any or all of the foregoing, (xii) any
purchase agreements or other agreements or contracts relating to or constituting
any or all of the foregoing, (xiii) any other collateral pledged or otherwise
relating to any or all of the foregoing, together with all files, material
documents, instruments, surveys (if available), certificates, correspondence,
appraisals, computer records, computer storage media, accounting records and
other books and records relating to the foregoing, and (xiv) any and all
replacements, substitutions, distributions on, or proceeds with respect to, any
of the foregoing. The term “Purchased Assets” with respect to any Transaction at
any time also shall include Additional Purchased Mortgage Loans delivered
pursuant to Section 7(b) hereof.
“Purchaser” shall have the meaning set forth in the preamble hereof.
“Purchaser’s Wire Instructions” shall have the meaning set forth in the Pricing
Side Letter.
“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Purchased
Asset. Records shall include, without limitation, the Mortgage Notes, any
Mortgages, the Mortgage Files, the Servicing Files, and any other instruments
necessary to document or service an Asset that is a Purchased Asset, including,
without limitation, the complete payment and modification history of each Asset
that is a Purchased Asset.
“REO Property” means a residential real property including land and
improvements, together with all buildings, fixtures and attachments thereto, all
insurance proceeds, liquidation proceeds, condemnation proceeds, and all other
rights, benefits, proceeds and obligations arising from or in connection
therewith.
“Repurchase Date” means, with respect to any Transaction, the earliest of (i)
the Termination Date, (ii) the date set forth in the related Transaction Notice
as the scheduled Repurchase Date, (iii) the second Business Day following
Seller’s written notice to Purchaser requesting a repurchase of such Transaction
or (iv) at the conclusion of the Maximum Age Since Origination for any Eligible
Mortgage Loan purchased hereunder, or if such day is not a Business Day, the
immediately following Business Day.
“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Purchaser or its designee to Seller upon termination of a
Transaction, which will be determined in each case as the sum of: (i) any
portion of the Purchase Price not yet repaid to Purchaser, (ii) the Price
Differential accrued and unpaid thereon, (iii) Breakage Costs, if any, and (iv)
any accrued and unpaid fees or expenses or indemnity amounts and any other
outstanding amounts owing under the Program Documents from Seller to Purchaser.
“Request for Release of Documents” shall mean the Request for Release of
Documents set forth as Annex 5 to the Custodial and Disbursement Agreement, as
applicable.
“Requirement of Law” means as to any Person, the certificate of incorporation
and by‑laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination


- 15 -



--------------------------------------------------------------------------------





of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.
“Restricted Mortgage Loan” means (i) a “Growing Equity Loan,” “Graduated Payment
Loan,” “Buydown Loan,” “Project Loan,” “Construction Loan” or “HECM Loan,” each
as defined in the applicable Agency Guide, (ii) a 30+ Day Delinquent Mortgage
Loan, (iii) a Mortgage Loan for which the related Escrow Payments have not been
made by the next succeeding Due Date, (iv) a High Cost Mortgage Loan, (v) a
Mortgage Loan that could result in Negative Amortization or (vi) a Special Loan.
“SEC” shall have the meaning ascribed thereto in Section 35 hereof.
“Section 404 Notice” means the notice required pursuant to Section 404 of the
Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a Mortgage Loan to the related Mortgagor within thirty (30) days
after the date on which such Mortgage Loan is sold or assigned to such creditor.
“Security” means a Ginnie Mae Security, a Fannie Mae Security or a Freddie Mac
Security, as applicable.
“Seller” means, individually or collectively as the context may require, Green
Tree Servicing LLC and Ditech Mortgage Corp., and references herein to Seller
shall be read as references to all Sellers and each Seller shall be jointly and
severally responsible for all duties of a Seller in this Agreement.
“Seller Mortgage Loan Schedule” means the list of Purchased Assets proposed to
be purchased by Purchaser, in the form of Exhibit H hereto, that will be
delivered in an excel spreadsheet format by Seller to Purchaser and Custodian
together with each Transaction Notice and attached by the Custodian to the
related Certification.
“Servicer” means Green Tree Servicing LLC and any other servicer approved by
Agent in its sole discretion. For the avoidance of doubt, one or more Mortgage
Loans may be serviced by a Servicer other than Green Tree Servicing LLC while
Green Tree Servicing LLC remains a Servicer in respect of the other Mortgage
Loans.
“Servicer Termination Event” means:
(a)    Servicer fails to service the Mortgage Loans in accordance with Accepted
Servicing Practices;
(b)    Servicer fails to remit when due Income payments required to be made
under the terms of this Agreement or such Mortgage Loan; or
(c)    Servicer fails to meet the qualifications to maintain all requisite
Approvals, such Approvals are revoked or such Approvals are materially modified.
“Servicing File” means with respect to each Mortgage Loan, the file retained by
Seller or its designee consisting of all documents that a prudent originator and
servicer would include (including copies of the Mortgage File), all documents
necessary to document and service the Mortgage Loans and any and all documents
required to be delivered in connection with any transfer of servicing pursuant
to the Program Documents.


- 16 -



--------------------------------------------------------------------------------





“Servicing Records” means with respect to a Mortgage Loan, the related servicing
records, including but not limited to any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Mortgage Loan.
“Servicing Rights” means contractual, possessory or other rights of Seller or
any other Person to administer or service a Mortgage Loan or to possess the
Servicing File.
“Servicing Term” shall have the meaning assigned thereto in Section 16(d)
hereof.
“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Agent, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated.
“Settlement Date” means the date specified in a Takeout Commitment upon which
the related Security is scheduled to be delivered to the specified Takeout
Investor on a “delivery versus payment” basis.
“Special Loans” means USDA Mortgage Loans and “closed-end” Mortgage Loans with
respect to HUD 203(k).
“Strict Compliance” means compliance of Seller and the Mortgage Loans with the
requirements of the Agency Guide as amended by any agreements between Seller and
the Applicable Agency, sufficient to enable Seller to issue and to service and
Ginnie Mae to guarantee or Fannie Mae or Freddie Mac to issue and guarantee a
Security; provided, that until copies of any such agreements between Seller and
the Applicable Agency have been provided to Agent by Seller and approved by
Agent, such agreements shall be deemed, as between Seller and Purchaser, not to
amend the requirements of the Agency Guide.
“Subordinated Debt” means, with respect to any Person Indebtedness of such
Person to any other Person that is subordinated to the Obligations pursuant to a
currently effective and irrevocable subordination agreement approved by Agent in
its sole discretion and the principal of which is not due and payable until
ninety (90) days or more after the Termination Date.
“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
“Sutton” means Sutton Funding LLC, as a Purchaser hereunder.
“Sutton Collection Account” means the following account established by the
Seller in accordance with Section 16(e) for the benefit of the Sutton.
“Sutton Collection Account Control Agreement” means that certain Collection
Account Control Agreement, to be entered into by and among Sutton, the Agent,
the Seller and Bank, in form and substance


- 17 -



--------------------------------------------------------------------------------





acceptable to Sutton entered into with respect to the Sutton Collection Account,
as the same may be amended, modified or supplemented from time to time.
“Takeout Commitment” means a fully executed trade confirmation from the related
Takeout Investor to Seller confirming the details of a forward trade between the
Takeout Investor and Seller with respect to one or more Purchased Assets, which
trade confirmation shall be enforceable and in full force and effect, and shall
be validly and effectively assigned to Purchaser pursuant to a Trade Assignment,
and relate to pools of Mortgage Loans that satisfy the “good delivery standards”
of the Securities Industry and Financial Markets Association as set forth in the
Securities Industry and Financial Markets Association Uniform Practices Manual,
as amended from time to time.
“Takeout Investor” means (x) for non-Jumbo Mortgage Loans, either (i) Barclays
Capital, Inc., or any successor thereto, (ii) any member of the Mortgage Backed
Securities Division of the Fixed Income Clearing Corporation unless any such
member is listed in Exhibit F-1 (as may be amended from time to time by the
Agent in its reasonable discretion) or (iii) any other Person approved by Agent
in its sole discretion and (y) for Jumbo Mortgage Loans, either (i) Barclays
Bank PLC, (ii) any member of the Mortgage Backed Securities Division of the
Fixed Income Clearing Corporation unless any such member is listed in Exhibit
F-2 (as may be amended from time to time by the Agent in its reasonable
discretion) or (iii) any Person approved by Agent in its reasonable discretion,
such approval not to be unreasonably withheld.
“Tangible Net Worth” means for any Person as of any date of determination, (i)
the net worth of Seller determined in accordance with GAAP, minus (ii) all
intangibles determined in accordance with GAAP (including goodwill but excluding
originated and purchased mortgage servicing rights) and any and all advances to,
investments in and receivables held from Affiliates.
“Taxes” shall have the meaning assigned thereto in Section 8(a) hereof.
“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the termination of the Mortgage Loan Participation Purchase and Sale Agreement,
(iii) the day on which the Seller merges with or consolidates into another
entity or any other corporate reorganization and thereafter (a) the surviving
entity fails to assume all the obligations of Seller under this Agreement or (b)
the creditworthiness of the surviving entity is materially weaker than that of
Seller immediately prior to such merger or consolidation, (iv) the day on which,
due to a Change in Law, it becomes unlawful for a party to this Agreement to
perform its obligations to make payment or deliver or to receive payment or
delivery with respect to the Transactions or to otherwise comply with the
material terms of this Agreement; (v) failure of Seller to operate or conduct
Seller’s business operations or any material portion thereof in the ordinary
course, or any other material adverse change in Servicer’s business operations
or financial condition, which, in Agent’s sole discretion, constitutes a
material impairment of Seller’s ability to perform its obligations under this
Agreement or any other related document; (vi) upon five (5) Business Days’ prior
written notice from Seller to Purchaser following the occurrence of a Change in
Law that increases Purchaser’s costs (as further described in Section 3(h)
hereof); (vii) at the option of Purchaser, the occurrence of an Event of Default
under this Agreement after the expiration of any applicable grace period; and
(viii) at the option of Purchaser, the effective date of any event described in
Section 14(p) or Section 14(r).
“Trade Assignment” means an assignment to Purchaser of a forward trade between
the Takeout Investor and Seller with respect to one or more Purchased Assets,
together with the related trade confirmation from the Takeout Investor to Seller
that has been fully executed, is enforceable and is in full force and effect and
confirms the details of such forward trade.
“Transaction” has the meaning assigned thereto in Section 1 hereof.


- 18 -



--------------------------------------------------------------------------------





“Transaction Notice” means a written request of Seller to enter into a
Transaction in a form attached as Exhibit C hereto or such other form as shall
be mutually agreed upon between Seller and Purchaser, which is delivered to the
Purchaser in accordance with Section 3(c) herein.
“Uncommitted Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Purchased Assets or the continuation, renewal or
enforcement thereof is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.
“USDA” means the United States Department of Agriculture.
“USDA Mortgage Loan” means a Mortgage Loan that is guaranteed by the USDA’s
Guaranteed Rural Housing Loan Program.
“VA” means the United States Department of Veterans Affairs.
“Warehouse Lender” means any lender providing financing to Seller for the
purpose of warehousing, originating or purchasing a Mortgage Loan (including but
not limited to purchasers under repurchase agreements), which lender has a
security interest in such Mortgage Loan to be purchased by Purchaser.
“Warehouse Lender’s Release” means a letter, in the form of Exhibit E, from a
Warehouse Lender to Purchaser, unconditionally releasing all of Warehouse
Lender’s right, title and interest in certain Mortgage Loans identified therein
upon payment to the Warehouse Lender.
“Wet-Ink Mortgage Loan” means a Mortgage Loan that Seller is selling to
Purchaser simultaneously with the origination thereof that is funded in part,
either directly or indirectly, with the Purchase Price paid by Purchaser
hereunder and prior to receipt by Purchaser or its Custodian of the original
Mortgage Note.
“Wet-Ink Mortgage Loan Document Receipt Date” means for any Wet-Ink Mortgage
Loan, the date that the Custodian executes an original trust receipt without
exceptions.
“Wet-Ink Mortgage Loan Purchase Price Range” shall have the meaning assigned
thereto in the Custodial Agreement.
(b)    Interpretation.
Headings are for convenience only and do not affect interpretation. The
following rules of this subsection (b) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Program Document. A reference to legislation or to a
provision of legislation includes any modification or re-enactment of it, a
legislative


- 19 -



--------------------------------------------------------------------------------





provision substituted for it and a regulation or statutory instrument issued
under it. A reference to writing includes a facsimile transmission and any means
of reproducing words in a tangible and permanently visible form. A reference to
conduct includes, without limitation, an omission, statement or undertaking,
whether or not in writing. An Event of Default exists until it has been waived
in writing by Purchaser or has been timely cured. The words “hereof,” “herein,”
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” is not limiting and
means “including without limitation.” In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.” This Agreement may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms. Unless the context otherwise
clearly requires, all accounting terms not expressly defined herein shall be
construed, and all financial computations required under this Agreement shall be
made, in accordance with GAAP, consistently applied. References herein to
“fiscal year” and “fiscal quarter” refer to such fiscal periods of Seller.
Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to a
party hereto by the other party or by an authorized officer of such other party
as required by this Agreement is conclusive in the absence of manifest error. A
reference to an agreement includes a security interest, guarantee, agreement or
legally enforceable arrangement whether or not in writing related to such
agreement.
A reference to a document includes an agreement in writing or a certificate,
notice, instrument or document, or any information recorded in electronic form.
Where Seller is required to provide any document to Purchaser under the terms of
this Agreement, the relevant document shall be provided in writing or printed
form unless Purchaser requests otherwise.
This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Purchaser and Seller, and is the product of all parties. In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, Purchaser may give or withhold,
or give conditionally, approvals and consents and may form opinions and make
determinations in its absolute sole discretion. Except as specifically required
herein, any requirement of good faith, discretion or judgment by Purchaser or
Agent shall not be construed to require Purchaser to request or await receipt of
information or documentation not immediately available from or with respect to
Seller, any other Person or the Purchased Assets themselves.

3.
THE TRANSACTIONS

(a)    It is acknowledged and agreed that, notwithstanding any other provision
of this Agreement to the contrary, the facility provided under this Agreement is
(i) a committed facility with respect to the Committed Amount and (ii) an
uncommitted facility with respect to the Uncommitted Amount, and Purchaser shall
have no obligation to enter into any Transactions hereunder with respect to the
Uncommitted Amount. All purchases of Mortgage Loans hereunder shall be first
deemed committed up to the Committed Amount and then the remainder, if any,
shall be deemed uncommitted up the Uncommitted Amount.
(b)    Subject to the terms and conditions of the Program Documents, Purchaser
may enter into Transactions; provided that the Aggregate MRA Purchase Price
shall not exceed, as of any date of determination, the lesser of (a) the Maximum
Aggregate Purchase Price (less the Aggregate EPF Purchase Price) or (b) the
Asset Base.


- 20 -



--------------------------------------------------------------------------------





(c)    Unless otherwise agreed, Seller shall request that Purchaser enter into a
Transaction with respect to any Eligible Loan by delivering to the indicated
required parties (each, a “Required Recipient”) the required delivery items
(each, a “Required Delivery Item”) set forth in the table below by the
corresponding required delivery time (the “Required Delivery Time”), and such
Transaction shall occur no later than the corresponding required purchase time
(the “Required Purchase Time”):


Purchased Asset Type
Required Delivery Items
Required Delivery Time
Required Recipient
Required Purchase Time
Eligible Mortgage Loans (other than Wet-Ink Mortgage Loans, FHA Buyout Loans and
Modified Loans)
(i) a Transaction Notice and (ii) Seller Mortgage Loan Schedule
No later than 5:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Purchaser and Custodian
No later than 5:00 p.m. (New York City time) on the requested Purchase Date
For Correspondent Loans, the Correspondent Seller Release, duly executed and
delivered by each applicable Correspondent Seller
No later than 5:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Purchaser
The complete Mortgage Files to Custodian for each Mortgage Loan subject to such
Transaction
No later than 5:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Custodian
AM Funded Wet-Ink Mortgage Loans
(i) a Transaction Notice and (ii) Seller Mortgage Loan Schedule
No later than 5:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Purchaser and Custodian
No later than 9:00 a.m. (New York City time) on the requested Purchase Date
PM Funded Wet-Ink Mortgage Loans
(i) a Transaction Notice and (ii) Seller Mortgage Loan Schedule
No later than 2:30 p.m. (New York City time) on the requested Purchase Date
Purchaser and Custodian
No later than 4:30 p.m. (New York City time) on the requested Purchase Date
FHA Buyout Loans and Modified Loans
(i) a Transaction Notice and (ii) Seller Mortgage Loan Schedule
No later than 5:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Purchaser and Custodian
No later than 5:00 p.m. (New York City time) on the requested Purchase Date



The date on which any notice pursuant to this Section 3(c) is given is known as
the “Notice Date”.


- 21 -



--------------------------------------------------------------------------------





(d)    With respect to each Wet-Ink Mortgage Loan, within the time period
specified in the Pricing Side Letter, Seller shall cause the related Settlement
Agent to deliver, or shall promptly deliver upon receipt from Settlement Agent,
to the Custodian the remaining documents in the Mortgage File.
(e)    Upon Seller’s request to enter into a Transaction pursuant to
Section 3(c) and assuming all conditions precedent set forth in this Section 3
and in Sections 10(a) and (b) have been met, and provided no Default or Event of
Default shall have occurred and be continuing, on the requested Purchase Date,
Barclays shall in the case of a Transaction with respect to the Committed Amount
and may, in its sole discretion, in the case of a Transaction with respect to
the Uncommitted Amount, purchase the Eligible Mortgage Loans that are not FHA
Buyout Loans, and Sutton may, in its sole discretion, purchase the Eligible
Mortgage Loans that are FHA Buyout Loans, each included in the related
Transaction Notice by transferring the Purchase Price (net of any related unpaid
Initial Fee or any other unpaid fees and expense then due and payable by Seller
to Purchaser pursuant to the Agreement) in accordance with the following wire
instructions or as otherwise provided:
Wells Fargo Bank, N.A.
ABA #: 121-000-248
Acct Name: Corporate Trust Clearing
Acct #: 3970771416
FFC: Acct # 39131200 - Green Tree Haircut Account
Seller acknowledges and agrees that the Purchase Price includes a mutually
negotiated premium allocable to the portion of the Purchased Assets that
constitutes the related Servicing Rights.
(f)    On the related Price Differential Determination Date, Agent shall
calculate the Price Differential for each outstanding Transaction payable on the
Monthly Payment Date utilizing the Pricing Rate. Not less than two (2) Business
Days prior to each Monthly Payment Date, Agent shall provide Seller with an
invoice for the amount of the Price Differential due and payable with respect to
all outstanding Transactions, setting forth the calculations thereof in
reasonable detail and all accrued fees and expenses then due and owing to
Purchaser. On the earliest of (1) the Monthly Payment Date or (2) the
Termination Date, Seller shall pay to Purchaser the Price Differential then due
and payable for (x) all outstanding Transactions and (y) Purchased Assets for
which Purchaser has received the related Repurchase Price (other than Price
Differential) pursuant to Section 3(g) during the prior calendar month.
(g)    With respect to a Transaction, upon the earliest of (1) the Repurchase
Date and (2) the Termination Date, Seller shall pay to Purchaser the related
Repurchase Price (other than the related accrued Price Differential) together
with any other Obligations then due and payable, and shall repurchase all
Purchased Assets then subject to such Transaction. The Repurchase Price shall be
transferred directly to Purchaser.
(h)    If Agent determines in its sole discretion that any Change in Law or any
change in accounting rules regarding capital requirements has the effect of
reducing the rate of return on Purchaser’s capital or on the capital of any
Affiliate of Purchaser under this Agreement as a consequence of such Change in
Law or change in accounting rules (it being understood that Purchaser will make
such determination consistent with those made with respect to similar borrowers
or sellers under similar credit or repurchase agreements), then from time to
time Seller will compensate Purchaser or Purchaser’s Affiliate, as applicable,
for such reduced rate of return suffered as a consequence of such Change in Law
or change in accounting rules on terms similar to those imposed by Purchaser.
Further, if due to the introduction of, any change in, or the compliance by
Purchaser with (i) any eurocurrency reserve requirement, or (ii) the
interpretation of any law, regulation


- 22 -



--------------------------------------------------------------------------------





or any guideline or request from any central bank or other Governmental
Authority whether or not having the force of law, there shall be an increase in
the cost to Purchaser or any Affiliate of Purchaser in engaging in the present
or any future Transactions (it being understood that Purchaser will make the
foregoing determinations consistent with those made with respect to similar
borrowers or sellers under similar credit or repurchase agreements), then Seller
shall, from time to time and upon demand by Purchaser, compensate Purchaser or
Purchaser’s Affiliate for such increased costs, and such amounts shall be deemed
a part of the Obligations hereunder. Purchaser shall provide Seller with notice
as to any such Change in Law, change in accounting rules or change in compliance
promptly following Purchaser’s receipt of actual knowledge thereof.
(i)    Seller shall indemnify the Purchaser and hold the Purchaser harmless from
any losses, costs and/or expenses which the Purchaser may sustain or incur as a
result of terminating any Transaction on or before a Repurchase Date arising
from the reemployment of funds obtained by the Purchaser hereunder or from
actual out of pocket fees and expenses payable to terminate the deposits from
which such funds were obtained (“Breakage Costs”). The Agent shall deliver to
Seller a statement setting forth the amount and basis of determination of any
Breakage Costs in such detail as determined in good faith by the Purchaser to be
adequate, it being agreed that such statement and the method of its calculation
shall be adequate and shall be conclusive and binding upon Seller, absent
manifest error. The provisions of this Section 3(h) shall survive termination of
this Agreement.
(j)    If on any Business Day the Agent determines (which determination shall be
conclusive absent manifest error) (a) that adequate and reasonable means do not
exist for ascertaining LIBOR; or (b) that LIBOR will not adequately and fairly
reflect the cost to the Purchaser of entering into or maintaining outstanding
Transactions; or (c) that it has become unlawful for it to honor its obligation
to enter into or maintain outstanding Transactions hereunder using LIBOR, then
the Purchaser shall give notice thereof to the Seller by telephone, facsimile,
or other electronic means as promptly as practicable thereafter and, until the
Purchaser notifies the Seller that the circumstances giving rise to such notice
no longer exist, the Pricing Rate included in any Confirmation with respect to
new Transactions and in any calculation of the Price Differential with respect
to outstanding Transactions will be determined, subject to the timely approval
of the Seller after receipt of notice of such revised rate, at a rate per annum
that the Purchaser determines in it reasonable discretion adequately reflects
the cost to the Purchaser of making or maintaining such Transactions.

4.
CONFIRMATION

In the event that parties hereto desire to enter into a Transaction on terms
other than as set forth in this Agreement, the parties shall execute a
confirmation prior to entering into such Transaction, which confirmation shall
be in a form that is mutually acceptable to Purchaser and Seller and shall
specify such terms, including, without limitation, the Purchase Date, the
Purchase Price, the Pricing Rate therefor and the Repurchase Date (a
“Confirmation”). Any such Confirmation and the related Transaction Notice,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed to between Purchaser and Seller with respect to the Transaction to which
the Confirmation relates. In the event of any conflict between this Agreement
and a Confirmation, the terms of the Confirmation shall control with respect to
the related Transaction.

5.
TAKEOUT COMMITMENTS

Seller hereby assigns to Purchaser, free of any security interest, lien, claim
or encumbrance of any kind, Seller’s rights under each Takeout Commitment to
deliver the Purchased Assets specified therein to


- 23 -



--------------------------------------------------------------------------------





the related Takeout Investor and to receive the purchase price therefor from
such Takeout Investor. Seller shall deliver to Purchaser a duly executed and
enforceable Trade Assignment on the date such Trade Assignment is executed by
the related Takeout Investor. Subject to Purchaser’s rights hereunder, Purchaser
agrees that it will satisfy the obligation under the Takeout Commitment to
deliver the related Purchased Assets to the Takeout Investor on the Settlement
Date specified therein. Seller understands that, as a result of this Section 5
and each Trade Assignment, Purchaser will succeed to the rights and obligations
of Seller with respect to each Takeout Commitment subject to a Trade Assignment,
and that in satisfying each such Takeout Commitment, Purchaser, will stand in
the shoes of Seller and, consequently, will be acting as a non-dealer in
exercising its rights and fulfilling its obligations assigned pursuant to this
Section 5 and each Trade Assignment. Each Trade Assignment delivered by Seller
to Purchaser shall be delivered by Seller in a timely manner sufficient to
enable Purchaser to facilitate the settlement of the related trade on the trade
date in accordance with “good delivery standards” of the Securities Industry and
Financial Markets Association as set forth in the Securities Industry and
Financial Markets Association Uniform Practices Manual, as amended from time to
time.

6.
PAYMENT AND TRANSFER

(a)    Unless otherwise agreed by Seller and Purchaser, all transfers of funds
hereunder shall be in Dollars in immediately available funds. Seller shall remit
(or, if applicable, shall cause to be remitted) directly to Purchaser all
payments required to be made by it to Purchaser hereunder or under any other
Program Document in accordance with wire instructions provided by Purchaser. Any
payments received by Purchaser after 4:00 p.m. (New York City time) shall be
applied on the next succeeding Business Day.
(b)    Following Seller’s receipt of the Closing Protection Letter and Escrow
Instruction Letter, the Disbursement Agent will aggregate and disburse funds
directly to the loan closing with respect to Wet-Ink Mortgage Loans that are
subject to a Transaction hereunder.

7.
MARGIN MAINTENANCE

(a)    Agent shall determine the Market Value of the Purchased Assets on a daily
basis as determined by Agent in its sole discretion on exercising good faith.
(b)    If, as of any date of determination, the lesser of (a) 100% of the
Principal Balance of the Eligible Mortgage Loans and (b) the aggregate Market
Value of all related Purchased Assets subject to all Transactions, taking into
account the cash then on deposit in the Collection Accounts, multiplied by the
applicable Purchase Price Percentage is less than the Repurchase Price
(excluding accrued Price Differential) for all such Transactions (a “Margin
Deficit”), then Agent may, by notice to the Seller (as such notice is more
particularly set forth below, a “Margin Call”), require Seller to transfer to
Purchaser or its designee cash or, at Purchaser’s option (and provided Seller
has additional Eligible Mortgage Loans), additional Eligible Mortgage Loans to
Purchaser (“Additional Purchased Mortgage Loans”) to cure the Margin Deficit;
provided that Purchaser shall not provide notice of a Margin Call to Seller
until the Margin Deficit equals or exceeds $500,000 (such number to be
calculated by accounting for amounts that may be due under that certain forward
sale agreement, dated on or about the Effective Date, entered into between
Seller and Purchaser). If the Agent delivers a Margin Call to the Seller on or
prior to 11:00 a.m. (New York City time) on any Business Day, then the Seller
shall transfer cash or Additional Purchased Mortgage Loans to Purchaser or its
designee no later than 5:00 p.m. (New York City time) on the same Business Day.
In the event the Agent delivers a Margin Call to Seller after 11:00 a.m. (New
York City time) on any Business Day, Seller shall be required to transfer cash
or Additional Purchased Mortgage Loans no later than 12:00 noon (New York City
time) on the next succeeding Business Day.


- 24 -



--------------------------------------------------------------------------------





(c)    Any cash transferred to Purchaser or its designee pursuant to
Section 16(f)(ii)(B) herein shall reduce the Repurchase Price of the related
Transactions.
(d)    The failure of Purchaser, on any one or more occasions, to exercise its
rights hereunder, shall not change or alter the terms and conditions of this
Agreement or limit the right of the Purchaser to do so at a later date. Seller
and Purchaser each agree that a failure or delay by a Purchaser to exercise its
rights hereunder shall not limit or waive Purchaser’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for Seller.
(e)    For the avoidance of doubt, it is hereby understood and agreed that
Seller shall be responsible for satisfying any Margin Deficit existing as a
result of any reduction of the Principal Balance of any Purchased Asset pursuant
to any action by any bankruptcy court.

8.
TAXES; TAX TREATMENT

(a)    All payments made by Seller under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto imposed by any Governmental Authority therewith or thereon, excluding
income taxes, branch profits taxes, franchise taxes or any other tax imposed on
net income by the United States, a state or a foreign jurisdiction under the
laws of which the Purchaser is organized or of its applicable lending office, or
a state or foreign jurisdiction with respect to which Purchaser has a present or
former connection (other than any connection arising from executing, delivering,
being party to, engaging in any transaction pursuant to, performing its
obligations under or enforcing any Program Document), or any political
subdivision thereof (collectively, such non-excluded taxes are hereinafter
called “Taxes”), all of which shall be paid by Seller for its own account not
later than the date when due. If Seller is required by law or regulation to
deduct or withhold any Taxes from or in respect of any amount payable hereunder,
it shall: (a) make such deduction or withholding, (b) pay the amount so deducted
or withheld to the appropriate Governmental Authority not later than the date
when due, (c) deliver to the Purchaser, promptly, original tax receipts and
other evidence satisfactory to Purchaser of the payment when due of the full
amount of such Taxes; and (d) except as otherwise expressly provided in
Section 8(d) below, pay to the Purchaser such additional amounts (including all
taxes imposed by any Governmental Authority on such additional amounts) as may
be necessary so that the Purchaser receives, free and clear of all Taxes, a net
amount equal to the amount it would have received under this Agreement, as if no
such deduction or withholding had been made.
(b)    In addition, Seller agrees to pay to the relevant Governmental Authority
in accordance with applicable law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including, without limitation, mortgage recording taxes, transfer taxes and
similar fees) imposed by any taxing authority that arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement (“Other Taxes”).
(c)    Seller agrees to indemnify Purchaser for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 8, and any liability (including penalties, interest and
expenses arising thereon or with respect thereto) arising therefrom or with
respect thereto, provided that Purchaser shall have provided Seller with
evidence, reasonably satisfactory to Seller, of payment of Taxes or Other Taxes,
as the case may be.
(d)    Any Purchaser that either (i) is not incorporated under the laws of the
United States, any State thereof, or the District of Columbia or (ii) whose name
does not include “Incorporated,” “inc.,”


- 25 -



--------------------------------------------------------------------------------





“Corporation,” “Corp.,” “P.C.,” “insurance company,” or “assurance company” (a
“Foreign Purchaser”) shall provide Seller and Agent with original properly
completed and duly executed United States Internal Revenue Service (“IRS”) Forms
W-8BEN or W-8ECI or any successor form prescribed by the IRS, certifying that
such Person is either (1) entitled to benefits under an income tax treaty to
which the United States is a party which eliminates or (2) otherwise fully
exempt from United States withholding tax under Sections 1441 through 1442 of
the Code on payments to it or certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States in either case, on or prior to the date upon which each
such Foreign Purchaser becomes a Purchaser. Each Foreign Purchaser will resubmit
the appropriate form eliminating withholding tax on payments to it on the
earliest of (A) the third anniversary of the prior submission, or (B) on or
before the expiration of thirty (30) days after there is a “change in
circumstances” with respect to such Person as defined in Treas. Reg. Section
1.1441-1(e)(4)(ii)(D). For any period with respect to which the Foreign
Purchaser has failed to provide Seller with the appropriate form or other
relevant document (x) as expressly required under this Section 8(d) (unless such
failure is due to a change in treaty, law, or regulation occurring subsequent to
the date on which a form originally was required to be provided under the first
sentence of this Section 8(d)) or (y) otherwise as required to establish
exemption from United States withholding under Sections 1471 through 1474 of the
Code, such Person shall not be entitled to “gross-up” of Taxes under
Section 8(a) or indemnification under Section 8(c) with respect to Taxes imposed
by the United States which are imposed because of such failure; provided,
however that should a Foreign Purchaser, which is otherwise exempt from a
withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, Seller shall take such steps as such Foreign Purchaser
shall reasonably request to assist such Foreign Purchaser to recover such Taxes.
(e)    Without prejudice to the survival or any other agreement of Seller
hereunder, the agreements and obligations of Seller contained in this Section 8
shall survive the termination of this Agreement. Nothing contained in this
Section 8 shall require Purchaser to make available any of their tax returns or
other information that it deems to be confidential or proprietary.
(f)    Each party to this Agreement acknowledges that it is its intent solely
for purposes of U.S. federal, state and local income and franchise taxes to
treat each Transaction as indebtedness of Seller that is secured by the
Purchased Assets and that the Purchased Assets are owned by Seller in the
absence of an Event of Default by Seller. All parties to this Agreement agree to
such treatment and agree to take no action inconsistent with this treatment,
unless required by law.

9.
SECURITY INTEREST; PURCHASER’S APPOINTMENT AS ATTORNEY-IN-FACT

(a)    Seller and Purchaser intend that (other than for tax and accounting
purposes) the Transactions hereunder be sales to Purchaser of the Purchased
Assets and not loans from Purchaser to Seller secured by the Purchased Assets.
However, in order to preserve Purchaser’s rights under this Agreement in the
event that a court or other forum recharacterizes the Transactions hereunder as
other than sales, and as security for Seller’s performance of all of its
Obligations, Seller hereby grants to Purchaser a first priority security
interest in the Purchased Assets. Seller acknowledges and agrees that its rights
with respect to the Purchased Assets are and shall continue to be at all times
junior and subordinate to the rights of Purchaser hereunder.
(b)    Seller hereby irrevocably constitutes and appoints Purchaser and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Purchaser’s discretion, to file such financing statement or statements
relating to the Purchased Assets as Purchaser at its option may deem
appropriate, and if an Event of Default shall have occurred and be continuing,
for the


- 26 -



--------------------------------------------------------------------------------





purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be reasonably necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, Seller hereby
gives Purchaser the power and right, on behalf of Seller, without assent by, but
with notice to, Seller, to do the following if an Event of Default shall have
occurred and be continuing and Purchaser has elected to exercise its remedies
pursuant to Section 18 hereof:
(i)    in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Purchased
Assets and to file any claim or to take any other action or initiate and
maintain any appropriate proceeding in any appropriate court of law or equity or
otherwise deemed appropriate by Purchaser for the purpose of collecting any and
all such moneys due with respect to any Purchased Assets whenever payable;
(ii)    to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Assets;
(iii)    (A) to direct any party liable for any payment under any Purchased
Assets to make payment of any and all moneys due or to become due thereunder
directly to Purchaser or as Purchaser shall direct, (B) in the name of Seller,
or in its own name, or otherwise as appropriate, to directly send or cause the
applicable servicer to send “hello” letters, “goodbye” letters in the form of
Exhibit D, and Section 404 Notices; (C) to ask or demand for, collect, receive
payment of and receipt for any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Purchased Assets;
(D) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any Purchased Assets; (E) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Purchased Assets or any proceeds thereof
and to enforce any other right in respect of any Purchased Assets; (F) to defend
any suit, action or proceeding brought against Seller with respect to any
Purchased Assets; (G) to settle, compromise or adjust any suit, action or
proceeding described in clause (F) above and, in connection therewith, to give
such discharges or releases as Purchaser may deem appropriate; and (H)
generally, to sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any Purchased Assets as fully and completely as though
Purchaser was the absolute owner thereof for all purposes, and to do, at
Purchaser’s option and Seller’s expense, at any time, and from time to time, all
acts and things which Purchaser deems necessary to protect, preserve or realize
upon the Purchased Assets and Purchaser’s Liens thereon and to effect the intent
of this Agreement, all as fully and effectively as Seller might do.
Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
Seller also authorizes Purchaser, from time to time if an Event of Default shall
have occurred and be continuing, to execute any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Purchased Assets
in connection with any sale provided for in Section 18 hereof.
The powers conferred on Purchaser hereunder are solely to protect Purchaser’s
interests in the Purchased Assets and shall not impose any duty upon it to
exercise any such powers. Purchaser shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
Purchaser nor any of its officers, directors, employees or agents shall be
responsible to Seller for any act or failure to act hereunder, except for their
own gross negligence or willful misconduct.


- 27 -



--------------------------------------------------------------------------------






10.
CONDITIONS PRECEDENT

(a)    As conditions precedent to the initial Transaction, Purchaser shall have
received (or has waived in writing receipt), except as otherwise indicated in
Section 10(c) of this Agreement, on or before the Effective Date (or in the case
of the items specified in subparagraphs (ii) through and (v) below, within
thirty (30) days following the Effective Date) each of the following, in form
and substance satisfactory to Purchaser and duly executed by each party thereto
(as applicable):
(i)    Each of the Program Documents duly executed and delivered by the parties
thereto and being in full force and effect, free of any modification, breach or
waiver;
(ii)    Certificates of an officer of each of Seller and Guarantor attaching
certified copies of Seller’s and Guarantor’s respective consents or charter,
bylaws and corporate resolutions, as applicable, approving the Program Documents
and Transactions thereunder (either specifically or by general resolution), and
all documents evidencing other necessary corporate action or governmental
approvals as may be required in connection with the Program Documents;
(iii)    A certified copy of a good standing certificate from the jurisdiction
of organization of each of Seller and Guarantor, dated as of no earlier than the
date which is ten (10) Business Days prior to the Purchase Date with respect to
the initial Transaction hereunder;
(iv)    An incumbency certificate of the secretary of each of Seller and
Guarantor certifying the names, true signatures and titles of Seller’s and
Guarantor’s representatives who are duly authorized to request Transactions
hereunder and to execute the Program Documents and the other documents to be
delivered thereunder;
(v)    An opinion of Seller’s counsel (including Seller’s in-house counsel) as
to such matters as Purchaser or Agent may reasonably request (including, without
limitation, with respect to Purchaser’s first priority lien on and perfected
security interest in the Purchased Assets, a no material litigation,
non-contravention, enforceability and corporate opinion with respect to Seller,
an opinion with respect to the inapplicability of the Investment Company Act to
Seller and its Subsidiaries and Guarantor, an opinion that this Agreement
constitutes a “repurchase agreement” and a “securities contract” within the
meaning of the Bankruptcy Code and an opinion that no Transaction constitutes an
avoidable transfer under Section 546(f) of the Bankruptcy Code, each in form and
substance acceptable to Purchaser and Agent; provided, that Seller’s in-house
counsel shall be permitted to provide only the no material litigation,
noncontravention and corporate opinions;
(vi)    Seller shall have paid to Purchaser and Purchaser shall have received
all accrued and unpaid fees and expenses owed to Purchaser in accordance with
the Program Documents, including without limitation, the Initial Fee, the
Renewal Fee or the Extension Fee, as applicable, pursuant to Section 2 of the
Pricing Side Letter, in each case, in immediately available funds, and without
deduction, set-off or counterclaim;
(vii)    A copy of the insurance policies required by Section 14(q) of this
Agreement;
(viii)    Duly completed and filed Uniform Commercial Code financing statements
acceptable to Purchaser and covering the Purchased Assets on Form UCC1;
(ix)    [RESERVED];


- 28 -



--------------------------------------------------------------------------------





(x)    Any other documents reasonably requested by Purchaser or Agent; and
(xi)    Purchaser and/or Agent shall have completed the initial due diligence
review pursuant to Section 36, and such review shall be satisfactory to
Purchaser and Agent in their sole discretion.
(b)    As conditions precedent to each Transaction (including the initial
Transaction), each of the following conditions shall have been satisfied:
(i)    Purchaser or its designee shall have received (or has waived in writing
receipt) on or before the Purchase Date with respect to Eligible Mortgage Loans
that are to be the subject of such Transaction (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Purchaser
and (if applicable) duly executed:
(A)
Seller shall have paid to Purchaser and Purchaser shall have received all
accrued and unpaid fees and expenses owed to Purchaser in accordance with the
Program Documents in immediately available funds, and without deduction, set-off
or counterclaim;

(B)
The Transaction Notice and Seller Mortgage Loan Schedule (and additionally with
respect to Correspondent Loans, the Correspondent Seller Release) with respect
to such Purchased Assets, delivered pursuant to Section 3(c);

(C)
Such certificates, customary opinions of counsel or other documents as Purchaser
or Agent may reasonably request, provided that such opinions of counsel shall
not be required routinely in connection with each Transaction but shall only be
required from time to time as deemed necessary by Purchaser in its commercially
reasonable judgment; provided further that Seller may provide such opinions of
counsel or other documents to Purchaser within five (5) Business Days following
such Purchase Date;

(D)
Purchaser shall have received the Initial Fee, the Renewal Fee or the Extension
Fee, as applicable, pursuant to Section 2 of the Pricing Side Letter, in
immediately available funds, and without deduction, set-off or counterclaim;

(E)
With respect to Mortgage Loans that are not Wet-Ink Mortgage Loans, an original
trust receipt executed by the Custodian without exceptions and with respect to
Wet-Ink Mortgage Loans, a notice of intent to issue a trust receipt executed by
the Wet-Ink Mortgage Loan Document Receipt Date by the Custodian;

(F)
Such other certifications of Custodian as are required under Sections 2 and 4 of
the Custodial and Disbursement Agreement;

(G)
With respect to (i) any table-funded Wet-Ink Mortgage Loan that is the subject
of such Transaction, (x) a copy of the Escrow Instruction Letter in the form
attached as Exhibit G hereto, signed by the Settlement Agent and (y) a copy of
the Closing Protection Letter from each title company in form



- 29 -



--------------------------------------------------------------------------------





and substance acceptable to Purchaser in its sole discretion and (ii) any
self-funded Wet-Ink Mortgage Loan that is the subject of such Transaction, (x) a
copy of the Escrow Instruction Letter in the form attached as Exhibit G hereto,
signed by the Settlement Agent, (y) a copy of the Closing Protection Letter from
each title company in form and substance acceptable to Purchaser in its sole
discretion and (z) confirmation of the Fed. Reference Number (or other
independent confirmation reasonably acceptable to the Purchaser) with respect to
the funding of any such Wet-Ink Mortgage Loan;
(H)
a duly executed Warehouse Lender’s Release from any Warehouse Lender (including
any party that has a precautionary security interest in a Mortgage Loan) having
a security interest in any Mortgage Loans, substantially in the form of Exhibit
E, addressed to Purchaser, releasing any and all of its right, title and
interest in, to and under such Mortgage Loan (including, without limitation, any
security interest that such secured party or secured party’s agent may have by
virtue of its possession, custody or control thereof) and, to the extent
applicable, has filed Uniform Commercial Code termination statements in respect
of any Uniform Commercial Code filings made in respect of such Mortgage Loan,
and each such Warehouse Lender’s Release and Uniform Commercial Code termination
statement has been delivered to Purchaser prior to such Transaction and to the
Custodian as part of the Mortgage File;

(I)
Purchaser shall have received the Non-Utilization Fee then due and owing
pursuant to Section 2 of the Pricing Side Letter in immediately available funds,
and without deduction, set-off or counterclaim; provided that Purchaser may, in
its sole discretion, net any unpaid Non-Utilization Fee from the proceeds of any
Purchase Price paid by Purchaser to a Seller; and

(J)
With respect to any FHA Buyout Loan, evidence that such FHA Buyout Loan is fully
insured by FHA.

(ii)    No Default or Event of Default shall have occurred and be continuing;
(iii)    Purchaser shall not have determined that the introduction of or a
change in any Requirement of Law or in the interpretation or administration of
any requirement of law applicable to Purchaser has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Purchaser to
enter into Transactions with the applicable Pricing Rate;
(iv)    Both immediately prior to the related Transaction and also after giving
effect thereto and to the intended use thereof, all representations and
warranties in the Program Documents shall be true and correct on the date of
such Transaction (with the same force and effect as if made on such date) and
Seller is in compliance with the terms and conditions of the Program Documents,
other than as may be expressly waived by the Purchaser;
(v)    The then Aggregate MRA Purchase Price when added to the Purchase Price
for the requested Transaction shall not exceed, as of any date of determination,
the lesser of (a) the Maximum Aggregate Purchase Price (less the Aggregate EPF
Purchase Price) or (b) the Asset Base;


- 30 -



--------------------------------------------------------------------------------





(vi)    From and after the sixtieth (60th) day after the Effective Date, the
Purchase Price for the requested Transaction shall not be less than $500,000
unless otherwise agreed;
(vii)    From and after the thirtieth (30th) day after the Effective Date, the
Collection Account shall have been established with the Bank and shall be
subject to the Collection Account Control Agreement;
(viii)    Satisfaction of any conditions precedent to the initial Transaction as
set forth in clause (a) of this Section 10 that were not satisfied prior to such
initial Purchase Date;
(ix)    Purchaser shall have determined that all actions necessary to maintain
Purchaser’s perfected security interest in the Purchased Assets have been taken,
including, without limitation, receipt of evidence no later than five (5)
Business Days after the Effective Date, of a duly filed Uniform Commercial Code
financing statement on Form UCC3 with respect to a UCC1, initial financing
statement file number 2012 4582229, filed by Credit Suisse AG on November 28,
2012;
(x)    Purchaser or its designee shall have received any other documents
reasonably requested by Purchaser;
(xi)    There is no Margin Deficit at the time immediately prior to entering
into a new Transaction (other than a Margin Deficit that will be cured
contemporaneous with such Transaction in accordance with the provisions of
Section 7 hereof); and
(xii)    None of the following shall have occurred and/or be continuing (it
being understood that Purchaser will make the following determinations
consistent with those made with respect to similar borrowers or sellers under
similar credit or repurchase agreements):
(A)
an event or events shall have occurred in the good faith determination of
Purchaser resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Purchaser not
being able to finance Eligible Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

(B)
an event or events shall have occurred resulting in the effective absence of a
“securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Purchaser not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

(C)
there shall have occurred a material adverse change in the financial condition
of Purchaser which affects (or can reasonably be expected to affect) materially
and adversely the ability of Purchaser to fund its obligations under this
Agreement.

(xiii)    With respect to FHA Buyout Loans, FHA continues to hold permanent
indefinite authority to obtain funds directly from the United States Treasury
without additional congressional approval.


- 31 -



--------------------------------------------------------------------------------





(c)    As condition precedent to any Transaction (including the initial
Transaction) involving the funding of (i) Modified Loans, the parties shall have
entered into an amended Custodial and Disbursement Agreement that incorporates
such assets or (ii) FHA Buyout Loans, the parties shall have entered into the
Sutton Collection Account Control Agreement and an amended Custodial and
Disbursement Agreement that incorporates such assets; each in a form mutually
agreed upon, and Purchasers shall have received an enforceability opinion with
respect to such agreements and, if such funding relates to FHA Buyout Loans, a
security interest opinion with respect to the Sutton Collection Account Control
Agreement.

11.
RELEASE OF PURCHASED ASSETS

Upon timely payment in full of the Repurchase Price and all other Obligations
(if any) then owing with respect to a Purchased Asset pursuant to Section 3(f)
hereof, unless (i) Seller has not satisfied any outstanding and payable
obligations under Section 7 of this Agreement, or (ii) an Event of Default shall
have occurred and be continuing: (a) Purchaser shall be deemed to have
terminated any security interest that Purchaser may have in such Purchased
Asset, (b) all of Purchaser’s right, title and interest in such Purchased Assets
shall automatically transfer to Seller, and (c) with respect to such Purchased
Asset, Purchaser shall or shall direct Custodian to release such Purchased Asset
to Seller. Except as set forth in Section 16(f)(ii) and Section 15, Seller shall
give at least two (2) Business Days prior written notice to Purchaser if such
repurchase shall occur on any date other than the Repurchase Date.
If such a Margin Deficit is applicable, Purchaser shall notify Seller of the
amount thereof and Seller may thereupon satisfy the Margin Call in the manner
specified in Section 7.

12.
RELIANCE

With respect to any Transaction, Purchaser may conclusively rely upon, and shall
incur no liability to Seller in acting upon, any request or other communication
that Purchaser reasonably believes to have been given or made by a person
authorized to enter into a Transaction on Seller’s behalf.

13.
REPRESENTATIONS AND WARRANTIES

Seller hereby represents and warrants to Purchaser and Agent, and shall on and
as of the Purchase Date for any Transaction and on and as of each date
thereafter through and including the related Repurchase Date be deemed to
represent and warrant to Purchaser and Agent that:
(a)    Due Organization, Qualification, Power, Authority and Due Authorization.
Seller is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and it has qualified to do business in
each jurisdiction in which it is legally required to do so. Seller has the power
and authority under its certificate of incorporation, bylaws and applicable law
to enter into this Agreement and the Program Documents and to perform all acts
contemplated hereby and thereby or in connection herewith and therewith; this
Agreement and the Program Documents and the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and do not
require any additional approvals or consents or other action by, or any notice
to or filing with, any Person other than any that have heretofore been obtained,
given or made.
(b)    Noncontravention. The consummation of the transactions contemplated by
this Agreement and Program Documents are in the ordinary course of business of
Seller and will not conflict with, result in the breach of or violate any
provision of the charter or by-laws of Seller or result in the breach of any
provision of, or conflict with or constitute a default under or result in the
acceleration of any obligation under, any agreement, indenture, loan or credit
agreement or other instrument to which Seller, the Mortgage Loans or


- 32 -



--------------------------------------------------------------------------------





any of Seller’s Property is or may be subject to, or result in the violation of
any law, rule, regulation, order, judgment or decree to which Seller, the
Mortgage Loans or Seller’s Property is subject. Without limiting the generality
of the foregoing, the consummation of the transactions contemplated herein or
therein will not violate any policy, regulation or guideline of the FHA or VA or
result in the voiding or reduction of the FHA insurance, VA guarantee or any
other insurance or guarantee in respect of any Mortgage Loan, and such FHA
insurance or VA guarantee is in full force and effect or shall be in full force
and effect as required by the applicable Agency Guide.
(c)    Legal Proceeding. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body pending or, to Seller’s knowledge, threatened against or affecting Seller
(or, to Seller’s knowledge, any basis therefor) wherein an unfavorable decision,
ruling or finding would adversely affect the validity of the Mortgage Loans or
the validity or enforceability of this Agreement, the Program Documents or any
agreement or instrument to which Seller is a party and which is used or
contemplated for use in the consummation of the transactions contemplated
hereby, would adversely affect the proceedings of Seller in connection herewith
or would or could materially and adversely affect Seller’s ability to carry out
its obligations hereunder.
(d)    Valid and Binding Obligations. This Agreement, the Program Documents and
every other document to be executed by Seller in connection with this Agreement
is and will be legal, valid, binding and subsisting obligations of Seller,
enforceable in accordance with their respective terms, except that (A) the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
receivership and other similar laws relating to creditors’ rights generally and
(B) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.
(e)    Financial Statements. The financial statements of Seller, copies of which
have been furnished to Purchaser, (i) are, as of the dates and for the periods
referred to therein, complete and correct in all material respects, (ii) present
fairly the financial condition and results of operations of Seller as of the
dates and for the periods indicated and (iii) have been prepared in accordance
with GAAP consistently applied, except as noted therein (subject as to interim
statements to normal year‑end adjustments). Since the date of the most recent
financial statements, there has been no Material Adverse Change with respect to
Seller. Except as disclosed in such financial statements or pursuant to
Section 14(i) hereof, Seller is not subject to any contingent liabilities or
commitments that, individually or in the aggregate, have a material possibility
of causing a Material Adverse Change with respect to Seller.
(f)    Accuracy of Information. Neither this Agreement nor any representations
and warranties or information relating to Seller that Seller has delivered or
caused to be delivered to Purchaser, including, but not limited to, all
documents related to this Agreement, the Program Documents or Seller’s financial
statements (when taken as a whole), contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements made
therein or herein in light of the circumstances under which they were made, not
misleading. Since the furnishing of such documents or information, there has
been no change, nor any development or event involving a prospective change that
would render any of such documents or information untrue or misleading in any
material respect.
(g)    No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other non‑governmental Person, is
required in connection with the execution, delivery and performance by Seller of
this Agreement or any other Program Document, other than any that have
heretofore been obtained, given or made.


- 33 -



--------------------------------------------------------------------------------





(h)    Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by Seller in the conduct of its businesses violates any
law, regulation, judgment, agreement, regulatory consent, order or decree
applicable to it which, if enforced, would result in a Material Adverse Effect.
(i)    Solvency. Seller is solvent and will not be rendered insolvent by any
Transaction and, after giving effect to each such Transaction, Seller will not
be left with an unreasonably small amount of capital with which to engage in its
business. Seller does not intend to incur, nor believes that it has incurred,
debts beyond its ability to pay such debts as they mature. Seller is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Seller or any of its
assets.
(j)    Fraudulent Conveyance. The amount of consideration being received by
Seller in respect of each Transaction, taken as a whole, constitutes reasonably
equivalent value and fair consideration for the related Purchased Assets. Seller
is not transferring any Purchased Assets with any intent to hinder, delay or
defraud any of its creditors. The Agreement and the Program Documents, any other
document contemplated hereby or thereby and each transaction have not been
entered into fraudulently by Seller hereunder, or with the intent to hinder,
delay or defraud any creditor or Purchaser.
(k)    Investment Company Act Compliance. Neither Seller nor any of its
Subsidiaries is required to be registered as an “investment company” as defined
under the Investment Company Act or is an entity “controlled by” an entity
required to be registered as an “investment company” as defined under the
Investment Company Act.
(l)    Taxes. Seller has timely filed all federal and state tax returns that are
required to be filed by it and has paid all taxes, including any assessments
received by it, to the extent that such taxes have become due (other than for
taxes that are being contested in good faith and for which it has established
adequate reserves). Any taxes, fees and other governmental charges payable by
Seller in connection with a Transaction and the execution and delivery of the
Program Documents have been paid.
(m)    Additional Representations. With respect to each Asset to be sold
hereunder by Seller to Purchaser, Seller hereby makes all of the applicable
representations and warranties set forth in Exhibit B as of the date the related
Mortgage File is delivered to Purchaser or the Custodian with respect to the
Assets and continuously while such Asset is subject to a Transaction. Further,
as of each Purchase Date, Seller shall be deemed to have represented and
warranted in like manner that Seller has no knowledge that any such
representation or warranty may have ceased to be true in a material respect as
of such date, except as otherwise stated in a Transaction Notice, any such
exception to identify the applicable representation or warranty and specify in
reasonable detail the related knowledge of Seller.
(n)    No Broker. Seller has not dealt with any broker, investment banker,
agent, or other person, except for Purchaser, who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to this Agreement; provided, that if Seller has dealt with any broker,
investment banker, agent, or other person, except for Purchaser, who may be
entitled to any commission or compensation in connection with the sale of
Purchased Assets pursuant to this Agreement, such commission or compensation
shall have been paid in full by Seller.
(o)    Good Title. Seller has not sold, assigned, transferred, pledged or
hypothecated any interest in any individual Mortgage Loan to any person other
than any sale, assignment, transfer, pledge or hypothecation that is released in
conjunction with the sale to Purchaser hereunder, and upon delivery of a


- 34 -



--------------------------------------------------------------------------------





Purchased Asset to Purchaser, Purchaser will be the sole owner thereof (other
than for tax and accounting purposes), free and clear of any lien, claim or
encumbrance other than those arising under this Agreement.
(p)    Approvals. Seller has all requisite Approvals.
(q)    [RESERVED].
(r)    No Adverse Actions. Seller has not received from any Agency a notice of
extinguishment or a notice indicating material breach, default or material
non-compliance which the Agent reasonably determines may entitle an Agency to
terminate, suspend, sanction or levy penalties against the Seller, or a notice
from any Agency, HUD, FHA or VA indicating any adverse fact or circumstance in
respect of Seller which the Agent reasonably determines may entitle such Agency,
HUD, FHA or VA, as the case may be, to revoke any Approval or otherwise
terminate, suspend Seller as an Agency approved issuer or servicer, or with
respect to which such adverse fact or circumstance has caused any Agency, HUD,
FHA or VA, as the case may be, to terminate Seller, without any subsequent
rescission thereof in such notice.
(s)    Affiliated Parties. Seller is not an Affiliate of the Custodian,
Disbursement Agent, Settlement Agent or any other party to a Program Document
hereunder other than the Guarantor.
The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Purchaser and shall continue for so long as
the Purchased Assets are subject to this Agreement.

14.
COVENANTS OF SELLER

Seller hereby covenants and agrees with Purchaser and Agent as follows:
(a)    Defense of Title. Seller warrants and will defend the right, title and
interest of Purchaser in and to all Purchased Assets against all adverse claims
and demands.
(b)    No Amendment or Compromise. None of Seller or those acting on Seller’s
behalf shall amend, modify, or waive any term or condition of, or settle or
compromise any claim in respect of, any item of the Purchased Assets, any
related rights or any of the Program Documents without the prior written consent
of Purchaser, unless such amendment or modification does not (i) affect the
amount or timing of any payment of principal or interest payable with respect to
a Purchased Asset, extend its scheduled maturity date, modify its interest rate,
or constitute a cancellation or discharge of its outstanding principal balance
or (ii) materially and adversely affect the security afforded by the real
property, furnishings, fixtures, or equipment securing the Purchased Asset.
Notwithstanding the foregoing, the Seller may amend, modify or waive any term or
condition of the individual Mortgage Loans in accordance with Accepted Servicing
Practices and the Agency Guides; provided, that Seller shall promptly notify
Purchaser of any amendment, modification or waiver that causes any Mortgage Loan
to cease to be an Eligible Mortgage Loan.
(c)    No Assignment; No Liens. Seller shall not sell, assign, transfer or
otherwise dispose of, or grant any option with respect to, or pledge,
hypothecate or grant a security interest in, or Lien on or otherwise encumber
(except pursuant to the Program Documents) any of the Purchased Assets or any
interest therein, provided that this Section 14(c) shall not prevent any of the
following: any contribution, sale, assignment, transfer or conveyance of
Purchased Assets in accordance with the Program Documents and any forward
purchase commitment or other type of take-out commitment for the Purchased
Assets (without vesting rights in the related purchasers as against Purchaser).


- 35 -



--------------------------------------------------------------------------------





Seller shall not sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or grant, create, incur, assume or permit to exist any
Lien with respect to any of the Purchased Assets, the Mortgage Notes or any
Property related thereto, including but not limited to the related Mortgages
securing such Mortgage Notes and the proceeds of the Mortgage Notes, unless such
Liens are the subject of an intercreditor agreement in form and substance
satisfactory to the Agent, other than: (A) assignments to, and Liens granted to,
the Purchaser herein or under the Program Documents; (B) Liens in connection
with deposits or pledges to secure payment of worker’s compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the seller or any subsidiary; (C) liens
for taxes, fees, assessments, and governmental charges not delinquent or which
are being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established in accordance with GAAP; (D)
encumbrances consisting of zoning regulations, easements, rights of way, survey
exceptions and other similar restrictions on the use of real property and minor
irregularities in title thereto which do not materially impair their use in
operation of its business; (E) Liens in connection with hedging arrangements and
(F) any other Lien approved by Agent in its sole discretion.
(d)    No Economic Interest. Neither Seller nor any affiliate thereof will
acquire any economic interest in or obligation with respect to any Mortgage Loan
except for record title to the Mortgage relating to the Mortgage Loan and the
right and obligation to repurchase the Mortgage Loan hereunder.
(e)    Preservation of Purchased Assets. Seller shall take all actions necessary
or, in the opinion of Purchaser, desirable, to preserve the Purchased Assets so
that they remain subject to a first priority perfected security interest
hereunder and deliver evidence that such actions have been taken, including,
without limitation, duly executed and filed Uniform Commercial Code financing
statements on Form UCC1. Without limiting the foregoing, Seller will comply with
all applicable laws, rules, regulations and other laws of any Governmental
Authority applicable to Seller relating to the Purchased Assets and cause the
Purchased Assets to comply with all applicable laws, rules, regulations and
other laws of any such Governmental Authority. Seller will not allow any default
to occur for which Seller is responsible under any Purchased Assets or any
Program Documents and Seller shall fully perform or cause to be performed when
due all of its obligations under any Purchased Assets or the Program Documents.
(f)    Maintenance of Papers, Records and Files.
(i)    Seller shall maintain all Records relating to the Purchased Assets not in
the possession of Custodian in good and complete condition in accordance with
industry practices and preserve them against loss. Seller shall collect and
maintain or cause to be collected and maintained all such Records in accordance
with industry custom and practice, and all such Records shall be in Purchaser’s
or Custodian’s possession unless Purchaser otherwise approves in writing. Seller
will not cause or authorize any such papers, records or files that are an
original or an only copy to leave Custodian’s possession, except for individual
items removed in connection with servicing a specific Mortgage Loan, in which
event Seller will obtain or cause to be obtained a receipt from the Custodian
for any such paper, record or file, or as otherwise permitted under the
Custodial and Disbursement Agreement.
(ii)    For so long as Purchaser has an interest in or Lien on any Purchased
Asset, Seller will hold or cause to be held all related Records for the sole
benefit of Purchaser.
(iii)    Upon reasonable advance notice from Custodian or Purchaser, Seller
shall (x) make any and all such Records available to Custodian or Agent for
examination, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof,


- 36 -



--------------------------------------------------------------------------------





(y) permit Agent or its authorized agents to discuss the affairs, finances and
accounts of Seller with its independent certified public accounts; provided,
however, Seller shall be permitted to participate in such discussions with its
chief operating officer and chief financial officer and to discuss the affairs,
finances and accounts of Seller with its independent certified public
accountants.
(g)    Financial Statements and Other Information; Financial Covenants.
(i)    Seller shall keep or cause to be kept in reasonable detail books and
records setting forth an account of its assets and business and, as applicable,
shall clearly reflect therein the transfer of Purchased Assets to Purchaser.
Seller shall furnish or cause to be furnished to Purchaser the following:
(A)
Financial Statements.

(1)    As soon as is practicable, but in any event within ninety (90) days after
the end of each fiscal year of Seller, the consolidated audited balance sheets
of each of Seller and Guarantor and their respective consolidated Subsidiaries,
which will be in conformity with GAAP, and the related consolidated audited
statements of comprehensive income and changes in stockholders’ equity showing
the financial condition of Seller and Guarantor and their respective
consolidated Subsidiaries as of the close of such fiscal year and the results of
operations during such year, and consolidated audited statements of cash flows,
as of the close of such fiscal year, setting forth, in each case, in comparative
form the corresponding figures for the preceding year. The foregoing
consolidated financial statements are to be reported on by, and to carry the
unqualified report (acceptable in form and content to Purchaser and Agent) of,
an independent public accountant of national standing acceptable to Purchaser
and Agent and are to be accompanied by a letter of management in form and
substance acceptable to Purchaser and Agent;
(2)    As soon as is practicable, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Seller and Guarantor, consolidated unaudited balance sheets and consolidated
statements of comprehensive income and changes in stockholders’ equity and
unaudited statement of cash flows, all to be in a form acceptable to Purchaser
and Agent, showing the financial condition and results of operations of Seller
and Guarantor and their respective consolidated Subsidiaries, each on a
consolidated basis as of the end of each such quarter and for the then elapsed
portion of the fiscal year, setting forth, in each case, in comparative form the
corresponding figures for the corresponding periods of the preceding fiscal year
(or in the case of the balance sheet, as of the end of the previous fiscal year,
and in the case of the statement of stockholders’ equity, no comparative
disclosure), certified by a financial officer of Seller or Guarantor (acceptable
to Purchaser and Agent), as applicable, as presenting fairly the financial
position and results of operations of Seller and Guarantor and their respective
consolidated Subsidiaries and as having been prepared in accordance with GAAP
consistently applied, in each case, subject to normal year-end audit
adjustments;
(3)    As soon as practicable, but in any event within forty-five (45) days
after the end of each of the first two months of a fiscal quarter, consolidated
unaudited balance sheets and consolidated statements of comprehensive income,
all to be in a form acceptable to Purchaser and Agent, showing the financial
condition and results of operations of Seller and its consolidated Subsidiaries
on a consolidated basis as of the end of each such


- 37 -



--------------------------------------------------------------------------------





month and for the then elapsed portion of the fiscal year, certified by a
financial officer of Seller (acceptable to Purchaser and Agent) as presenting
fairly the financial position and results of operations of Seller and its
consolidated Subsidiaries and as having been prepared in accordance with GAAP
consistently applied, in each case, subject to normal year-end audit
adjustments;
(4)    [RESERVED];
(5)    Promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by Seller or Guarantor or their
respective consolidated Subsidiaries in a general mailing to their respective
stockholders and of all reports and other material (including copies of all
registration statements under the Securities Act of 1933, as amended) filed by
any of them with any securities exchange or with the SEC or any governmental
authority succeeding to any or all of the functions of the SEC; provided,
however, that this clause (5) is deemed to be satisfied by Seller arranging for
Purchaser to receive automatic email notifications from Guarantor with respect
to such items;
(6)    Promptly upon becoming available, copies of any press releases issued by
Seller and copies of any annual and quarterly financial reports that Seller or
Guarantor may be required to file with the SEC or any federal banking agency, or
any report which Seller may be required to file with the SEC or any federal
banking agency containing such financial statements, and other information
concerning Seller’s or Guarantor’s business and affairs as is required to be
included in such reports in accordance with the rules and regulations of the SEC
or such federal banking agency as may be promulgated from time to time;
provided, however, that this clause (6) is deemed to be satisfied by Seller
arranging for Purchaser to receive automatic email notifications from Guarantor
with respect to such items; and
(7)    Such supplements to the aforementioned documents and such other
information regarding the operations, business, affairs and financial condition
of the Seller or Guarantor or their respective consolidated Subsidiaries as
Purchaser may reasonably request.
(B)
[RESERVED].

(C)
Other Information. Upon the request of Purchaser or Agent, such other
information or reports as Purchaser or Agent may from time to time reasonably
request.

(ii)    Sellers shall comply with the following financial covenants:
(A)
Sellers shall maintain a combined Tangible Net Worth of not less than the
greater of (x) $200,000,000, (y) 2.50% of the Aggregate Forward Rate Locks, or
(z) 5.00% of Sellers’ combined outstanding recourse debt at month end.

(B)
At all times Sellers shall have combined unrestricted cash and cash equivalents
in an amount of not less than the greater of (x) $25,000,000,



- 38 -



--------------------------------------------------------------------------------





(y) 0.50% of the Aggregate Forward Rate Locks, or (z) 1.00% of Sellers’ combined
outstanding recourse debt.
(C)
At no time shall the ratio of Sellers’ combined Indebtedness (excluding
nonrecourse Indebtedness and excluding all Indebtedness that relates to a
Seller’s guarantee obligations of its Parent Company’s debt) to combined
Tangible Net Worth exceed 12:1.

(iii)    Certifications. Seller shall execute and deliver a certification
substantially in the form of Exhibit A attached hereto (i) within forty-five
(45) days after the end of each of the first two calendar months of each fiscal
quarter of Seller, (ii) within forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of Seller and (iii) within
ninety (90) days after the end of each fiscal year of Seller.
(h)    Agency Reporting. Seller shall comply with the reporting requirements of
each Agency Guide and HUD.
(i)    Notice of Material Events. Seller shall promptly inform Purchaser and
Agent in writing of any of the following:
(i)    any Default, Event of Default by Seller or Guarantor or any other Person
(other than Purchaser or Purchaser’s Affiliates) of any material obligation
under any Program Document, or the occurrence or existence of any event or
circumstance that Seller reasonably expects will with the passage of time become
a Default, Event of Default by Seller or any other Person;
(ii)    any change in the insurance coverage of Seller as required to be
maintained pursuant to Section 14(q) hereof, or any other Person pursuant to any
Program Document, with copy of evidence of same attached;
(iii)    the commencement of, or any determination in, any dispute, litigation,
investigation, proceeding, sanctions or suspension between Seller or Guarantor,
on the one hand, and any Governmental Authority (or any other Person, but only
with respect to material litigation), on the other;
(iv)    any change in accounting policies or financial reporting practices of
Seller which could reasonably be expected to have a Material Adverse Effect;
(v)    any event, circumstance or condition that has resulted, or has a
reasonable likelihood of resulting in either a Material Adverse Change or a
Material Adverse Effect with respect to Seller;
(vi)    any material modifications to the Seller’s underwriting or acquisition
guidelines;
(vii)    [RESERVED];
(viii)    upon Seller becoming aware of any penalties, sanctions or charges
levied, or threatened to be levied (which in the case of any penalties,
sanctions or charges of a monetary nature, the amount of any such penalty,
sanction or charge is material), against Seller or any change or threatened
change in Approval status, or the commencement of any non-routine audit,
investigation, or the institution of any action or the threat of institution of
any action against Seller by any Agency,


- 39 -



--------------------------------------------------------------------------------





HUD, FHA or VA or any other agency, or any supervisory or regulatory Government
Authority supervising or regulating the origination or servicing of mortgage
loans by, or the issuer status of, Seller;
(ix)    any consolidation or merger of Seller, any Change in Control of Seller,
or any sale of all or substantially all of Seller’s Property; or
(x)    upon Seller becoming aware of any termination or threatened termination
by an Agency of the Custodian as an eligible custodian.
(j)    Maintenance of Approvals. Seller shall take all necessary actions to
maintain its Approvals (including any obtained after the date of this Agreement)
at all times during the term of this Agreement. If, for any reason, Seller
ceases to maintain any such Approval, Seller shall so notify Purchaser and Agent
immediately.
(k)    Maintenance of Licenses. Seller shall (i) maintain all licenses, permits
or other approvals necessary for Seller to conduct its business and to perform
its obligations under the Program Documents, (ii) remain in good standing under,
and comply in all material respects with, all laws of each state in which it
conducts business or any Mortgaged Property is located, and (iii) conduct its
business strictly in accordance with applicable law.
(l)    Taxes, Etc. Seller shall pay and discharge or cause to be paid and
discharged, when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income and profits or upon any of its Property,
real, personal or mixed (including without limitation, the Purchased Assets) or
upon any part thereof, as well as any other lawful claims which, if unpaid,
might become a Lien upon such properties or any part thereof, except for any
such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided. Seller shall
file on a timely basis all federal, and state and local tax and information
returns, reports and any other information statements or schedules required to
be filed by or in respect of it.
(m)    Nature of Business. Seller shall not make any material change in the
nature of its business as carried on at the date hereof.
(n)    [RESERVED].
(o)    Use of Custodian. Without the prior written consent of Purchaser, Seller
shall use no third party custodian as document custodian other than the
Custodian for the Mortgage File relating to the Mortgage Loans.
(p)    Merger of Seller. Seller shall not, at any time, directly or indirectly
(i) liquidate or dissolve or enter into any consolidation or merger or be
subject to a Change in Control or sell all or substantially all of its Property
(other than in connection with an asset-based financing or other secondary
market transaction related to the Seller’s assets in the ordinary course of the
Seller’s business) without providing Purchaser with not less than forty-five
(45) days’ prior written notice of such event; (ii) form or enter into any
partnership, joint venture, syndicate or other combination which would have a
Material Adverse Effect with respect to Seller; or (iii) make any Material
Adverse Change with respect to Seller.
(q)    Insurance. Seller shall obtain and maintain insurance with responsible
companies in such amounts and against such risks as are customarily carried by
business entities engaged in similar businesses


- 40 -



--------------------------------------------------------------------------------





similarly situated, including without limitation, the insurance required to be
obtained and maintained by each Agency pursuant to the Agency Guides, and will
furnish Purchaser on request full information as to all such insurance, and
provide within fifteen (15) days after receipt of such request the certificates
or other documents evidencing renewal of each such policy. Seller shall continue
to maintain coverage, for itself and its Subsidiaries, that encompasses employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, Property (other than money and securities), and computer
fraud in an aggregate amount of at least such amount as is required by each
Agency.
(r)    Affiliate Transaction. Without providing Purchaser with not less than
forty-five (45) days’ prior written notice of such event, Seller shall not, at
any time, directly or indirectly, sell, lease or otherwise transfer any Property
or assets to, or otherwise acquire any Property or assets from, or otherwise
engage in any transactions with, any of its Affiliates unless the terms thereof
are no less favorable to Seller, than those that could be obtained at the time
of such transaction in an arm’s length transaction with a Person who is not such
an Affiliate.
(s)    Change of Fiscal Year. Seller shall not, at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to Purchaser,
change the date on which its fiscal year begins from its current fiscal year
beginning date.
(t)    Transfer of Servicing Rights, Servicing Files and Servicing. With respect
to the Servicing Rights of each Mortgage Loan, Seller shall transfer such
Servicing Rights to Purchaser or its designee on the related Purchase Date. With
respect to the Servicing Files and the physical and contractual servicing of
each Mortgage Loan to the extent in the possession of Seller, Seller shall
deliver such Servicing Files and the physical and contractual servicing to
Purchaser or its designee upon the expiration of the Servicing Term unless
either such Servicing Term is renewed by Purchaser or the termination of the
Seller as servicer pursuant to Section 16. Seller’s transfer of the Servicing
Rights, Servicing Files and the physical and contractual servicing under this
Section shall be in accordance with customary standards in the industry
including the transfer of the gross amount of all escrows held for the related
Mortgagors (without reduction for unreimbursed advances or “negative escrows”).
(u)    Audit and Approval Maintenance. Seller shall (i) at all times maintain
copies of relevant portions of all final written Agency audits, examinations,
evaluations, monitoring reviews and reports of its origination and servicing
operations (including those prepared on a contract basis for any such agency) in
which there are material adverse findings, including without limitation notices
of defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, and all necessary approvals from each
Agency, and (ii) provide copies of all such audits, examinations, evaluations,
monitoring reviews and reports to the Agent in connection with any annual audit
by the Agent.
(v)    MERS. The Seller is a member of MERS in good standing and current in the
payment of all fees and assessments imposed by MERS, and has complied in all
material respects with all rules and procedures of MERS. In connection with the
assignment of any Mortgage Loan registered on the MERS System, the Seller agrees
that at the request of the Purchaser it will, at the Seller’s own cost and
expense, cause the MERS System to indicate that such Mortgage Loan has been
transferred to the Purchaser in accordance with the terms of this Agreement by
including in MERS’ computer files (a) the code in the field which identifies the
specific owner of the Mortgage Loans and (b) the code in the field “Pool Field”
which identifies the series in which such Mortgage Loans were sold. The Seller
further agrees that it will not alter codes referenced in this paragraph with
respect to any Mortgage Loan at any time that such Mortgage Loan


- 41 -



--------------------------------------------------------------------------------





is subject to this Agreement, and the Seller shall retain its membership in MERS
at all times during the term of this Agreement.
(w)    Fees and Expenses. Seller shall timely pay to Purchaser all actual out of
pocket fees and expenses required to be paid by Seller hereunder and under any
other Program Document to Purchaser in immediately available funds, and without
deduction, set-off or counterclaim in accordance with Purchaser’s Wire
Instructions.
(x)    Agency Status. Once the Seller or any of its subservicers has obtained
any status with an Agency mortgage loan pool for which Seller is issuer or
servicer, Seller shall not take or omit to take any act that (i) would result in
the suspension or loss of any of such status, or (ii) after which Seller or any
such relevant subservicer would no longer be in good standing with respect to
such status, or (iii) after which Seller or any such relevant subservicer would
no longer satisfy all applicable Agency net worth requirements, if both (x) all
of the material effects of such act or omission shall not have been cured by
Seller or waived by the applicable Agency before termination of such status and
(y) the termination of such status could reasonably be expected to have a
Material Adverse Effect.
(y)    Further Documents. Seller shall, upon request of Purchaser or Agent,
promptly execute and deliver to Purchaser or Agent all such other and further
documents and instruments of transfer, conveyance and assignment, and shall take
such other action as Purchaser or Agent may require more effectively to
transfer, convey, assign to and vest in Purchaser and to put Purchaser in
possession of the Property to be transferred, conveyed, assigned and delivered
hereunder and otherwise to carry out more effectively the intent of the
provisions under this Agreement.
(z)    Due Diligence. Seller will permit Purchaser, Agent or their respective
agents or designees to perform due diligence reviews on the Mortgage Loans
subject to each Transaction hereunder up to the Due Diligence Review Percentage
and within thirty (30) days following the related Purchase Date. Seller shall
cooperate in all respects with such diligence and shall provide Purchaser, Agent
or their respective agents or designees with all loan files and other
information (including, without limitation, Seller’s quality control procedures
and results) reasonably requested by Purchaser, Agent or their respective agents
or designees and shall bear all costs and expenses associated with such due
diligence.
(aa)    Error Rate. Seller shall at all times maintain an Error Rate as set
forth in the Pricing Side Letter.

15.
REPURCHASE OF PURCHASED ASSETS

Upon discovery by Seller of a breach of any of the representations and
warranties set forth on Exhibit B to this Agreement, Seller shall give prompt
written notice thereof to Purchaser. Upon any such discovery by Purchaser,
Purchaser will notify Seller. It is understood and agreed that the
representations and warranties set forth in Exhibit B to this Agreement with
respect to the Purchased Assets shall survive delivery of the respective
Mortgage Files to the Purchaser or Custodian with respect to the Purchased
Assets and shall inure to the benefit of Purchaser. The fact that Purchaser has
conducted or has failed to conduct any partial or complete due diligence
investigation in connection with their purchase of any Purchased Asset shall not
affect Purchaser’s right to demand repurchase or any other remedy as provided
under this Agreement. Seller shall, within five (5) Business Days of the earlier
of Seller’s discovery or receipt of notice with respect to any Purchased Asset
of (i) any breach of a representation or warranty contained in Exhibit B of this
Agreement or (ii) any failure to deliver any of the items required to be
delivered as part of the Mortgage File within the time period required for
delivery pursuant to the Custodial and Disbursement Agreement, promptly cure
such breach or delivery failure in all material respects. If within five (5)
Business Days after the earlier of


- 42 -



--------------------------------------------------------------------------------





Seller’s discovery of such breach or delivery failure or receipt of notice
thereof that such breach or delivery failure has not been remedied by Seller,
Seller shall promptly upon receipt of written instructions from Purchaser, at
Purchaser’s option, repurchase such Purchased Asset at a purchase price equal to
the Repurchase Price with respect to such Purchased Asset by wire transfer to
the account designated by Purchaser.

16.
SERVICING OF THE MORTGAGE LOANS; SERVICER TERMINATION

(a)    Subservicing.
(i)    Upon payment of the Purchase Price, Purchaser shall own the servicing
rights related to the Mortgage Loans including the Mortgage File. Seller and
Purchaser each agrees and acknowledges that the Mortgage Loans sold hereunder
shall be sold to Purchaser on a servicing released basis, and that Purchaser is
engaging and hereby does engage Seller to provide subservicing of each Mortgage
Loan for the benefit of Purchaser; provided that with respect to one or more
Mortgage Loans, a Servicer other than the Seller may subservice the Mortgage
Loans for the benefit of Purchaser.
(ii)    So long as a Mortgage Loan is outstanding, Seller shall neither assign,
encumber or pledge its obligation to subservice such Mortgage Loans in whole or
in part, nor delegate its rights or duties under this Agreement (to other than a
subservicer) without the prior written consent of Purchaser, the granting of
which consent shall be in the sole discretion of Purchaser. Seller hereby
acknowledges and agrees that (i) Purchaser is entering into this Agreement in
reliance upon Seller’s representations as to the adequacy of its financial
standing, servicing facilities, personnel, records, procedures, reputation and
integrity, and the continuance thereof; and (ii) Seller’s engagement hereunder
to provide mortgage servicing for the benefit of Purchaser is intended by the
parties to be a “personal service contract” and Seller is hereunder intended by
the parties to be an “independent contractor.”
(iii)    Servicer shall subservice and administer the Mortgage Loans it is
subservicing on behalf of Purchaser in accordance with Accepted Servicing
Practices. Servicer shall have no right to modify or alter the terms of any such
Mortgage Loan or consent to the modification or alteration of the terms of any
such Mortgage Loan except in Strict Compliance with the related Agency Program.
Servicer shall at all times maintain accurate and complete records of its
servicing of the Mortgage Loans it is subservicing on behalf of Purchaser, and
Agent may, at any time during Servicer’s business hours on reasonable notice,
examine and make copies of such Servicing Records. Seller agrees that Purchaser
is the 100% beneficial owner of all Servicing Records relating to the Mortgage
Loans. Seller covenants to hold or cause to be held such Servicing Records for
the benefit of Purchaser and to safeguard such Servicing Records and to deliver
them promptly to Agent or its designee (including the Custodian) at Agent’s
request or otherwise as required by operation of this Section 16.
(b)    Servicing Term. Servicer shall subservice such Mortgage Loans for a term
of thirty (30) days commencing as of the related Purchase Date, which term may
be extended in writing by Purchaser in its sole discretion, for an additional
thirty-day period (each, a “Servicing Term”); provided, that Purchaser shall
have the right to immediately terminate the Servicer at any time following the
occurrence of a Servicer Termination Event. If such Servicing Term is not
extended by Purchaser or if Purchaser has terminated Servicer as a result of a
Servicer Termination Event, Servicer shall transfer such servicing to Purchaser
or its designee at no cost or expense to Purchaser as provided in Section 14(t).
Servicer shall hold or cause to be held all Escrow Payments collected with
respect to the Mortgage Loans it is subservicing on behalf of Purchaser in
segregated accounts for the sole benefit of the Mortgagor and shall apply the
same for the


- 43 -



--------------------------------------------------------------------------------





purposes for which such funds were collected. If Servicer should discover that,
for any reason whatsoever, it has failed to perform fully its servicing
obligations with respect to the Mortgage Loans it is subservicing on behalf of
Purchaser, Seller shall promptly notify Purchaser.
(c)    Monthly Reports. Within five (5) Business Days after the end of each
month, and as requested by Purchaser from time to time, Seller shall furnish to
Purchaser reports in form and scope satisfactory to Purchaser, setting forth (i)
data regarding the performance of the individual Mortgage Loans and (ii) any
other information reasonably requested by Purchaser or Agent.
(d)    Backup Servicer. The Agent, in its sole discretion, may appoint a backup
servicer at any time during the term of this Agreement. In such event, Seller
shall commence monthly delivery to such backup servicer of the servicing
information required to be delivered to Purchaser pursuant to Section 16(d)
hereof and any other information reasonably requested by backup servicer, all in
a format that is reasonably acceptable to such backup servicer. Purchaser shall
pay all costs and expenses of such backup servicer, including, but not limited
to all fees of such backup servicer in connection with the processing of such
information and the maintenance of a servicing file with respect to the
Purchased Assets. Seller shall cooperate fully with such backup servicer in the
event of a transfer of servicing hereunder and will provide such backup servicer
with all documents and information necessary for such backup servicer to assume
the servicing of the Purchased Assets.
(e)    Collection Account. Within thirty (30) days after the Effective Date,
Seller shall establish and maintain a separate account (the “Barclays Collection
Account”) with the Bank in the Agent’s name for the sole and exclusive benefit
of Barclays and a second separate account (the “Sutton Collection Account”) with
the Bank in Sutton’s name for the sole and exclusive benefit of Sutton. Such
account shall be subject to the related Collection Account Control Agreement.
Servicer shall deposit or credit to the appropriate Collection Account all
amounts collected on account of the Mortgage Loans within two (2) Business Days
of receipt, and to remit such collections in accordance with Section 16(f)
hereof. Following the occurrence and during the continuance of an Event of
Default, such amounts shall be deposited or credited irrespective of any right
of setoff or counterclaim arising in favor of Seller (or any third party
claiming through it) under any other agreement or arrangement. Amounts on
deposit in the Collection Accounts shall be distributed as provided in Section
16(f).
(f)    Income Payments.
(i)    Where a particular term of a Transaction extends over the date on which
Income is paid in respect of any Purchased Asset subject to that Transaction,
Income collected in respect of the Mortgage Loans shall be the Property of
Purchaser subject to subsections 16(f)(ii) and (iii) below. Each Collection
Account shall be subject to the terms and conditions of the related Collection
Account Control Agreement.
(ii)    Except as otherwise provided in Section 16(f)(iv), on the Monthly
Payment Date, Purchaser shall cause amounts deposited in the applicable
Collection Account to be released to Seller, which amounts shall be applied by
Seller to (A) reduce outstanding Price Differential due and payable in respect
of Purchased Assets for which Purchaser has received the related Repurchase
Price (other than Price Differential) pursuant to Section 3(g) during the prior
calendar month, (B) reduce the Repurchase Price for all outstanding
Transactions, and (C) pay all other Obligations then due and payable to
Purchaser.


- 44 -



--------------------------------------------------------------------------------





(iii)    Notwithstanding anything herein or in the Collection Account Control
Agreements to the contrary, Purchaser shall in no event cause amounts deposited
in the Collection Accounts to be released to Seller to the extent that such
action would result in the creation of a Margin Deficit (unless prior thereto or
simultaneously therewith Seller cures such Margin Deficit in accordance with
Section 7), or if an Event of Default is then continuing. Further, if an uncured
Margin Deficit exists as of such Monthly Payment Date, Purchaser shall cause the
Bank to disburse the Income related to the Transaction for which the Margin
Deficit exists to Purchaser (up to the amount of such Margin Deficit), which
amounts shall be applied by Purchaser to reduce the related Repurchase Price.
(iv)    If Successor Servicer takes delivery of such Mortgage Loans either under
the circumstances set forth in Section 16(i) or otherwise, all amounts deposited
in the Custodial Account shall be paid to Purchaser promptly upon such delivery.
(g)    RESERVED.
(h)    With respect to each FHA Buyout Loan, (i) Seller shall complete the U.S.
Department of Housing and Urban Development’s form for Single-Family Application
for Insurance Benefits in Sutton’s name and shall cause FHA to pay claims on
such FHA Buyout Loan into the Sutton Collection Account, including by ensuring
that Box 12 of the form provides “30565-0000-6”, and Box 16 provides 02-0765121,
and (iii) Seller shall service such FHA Buyout Loan in strict compliance with
all FHA requirements.
(i)    Servicer Termination. Purchaser, in its sole discretion, may terminate
Servicer’s rights and obligations as subservicer of the affected Mortgage Loans
that it is subservicing on behalf of Purchaser and require Servicer to deliver
the related Servicing Records to Purchaser or its designee upon the occurrence
of (i) an Event of Default or (ii) upon the expiration of the Servicing Term as
set forth in Section 16(b) by delivering written notice to Seller and Servicer
requiring such termination. Such termination shall be effective upon Seller’s
receipt of such written notice; provided, that Servicer’s subservicing rights
shall be terminated immediately upon the occurrence of a Servicer Termination
Event, regardless of whether notice of such event shall have been given to or by
Purchaser or Seller. Upon any such termination, all authority and power of
Servicer respecting its rights to subservice and duties under this Agreement
relating thereto, shall pass to and be vested in the successor servicer
appointed by Purchaser and Purchaser is hereby authorized and empowered to
transfer such rights to subservice the Mortgage Loans for such price and on such
terms and conditions as Purchaser shall reasonably determine. Seller shall
promptly take such actions and furnish to Purchaser such documents that
Purchaser deems necessary or appropriate to enable Purchaser to enforce such
Mortgage Loans and shall perform all acts and take all actions so that the
Mortgage Loans and all files and documents relating to such Mortgage Loans held
by Servicer, together with all escrow amounts relating to such Mortgage Loans,
are delivered to successor Servicer, including but not limited to preparing,
executing and delivering to the successor Servicer any and all documents and
other instruments, placing in the successor Servicer’s possession all Servicing
Records pertaining to such Mortgage Loans and doing or causing to be done, all
at Seller’s sole expense. To the extent that the approval of the Applicable
Agency is required for any such sale or transfer, Seller shall fully cooperate
with Purchaser to obtain such approval. All amounts paid by any purchaser of
such rights to service or subservice the Mortgage Loans shall be the Property of
Purchaser. The subservicing rights required to be delivered to successor
Servicer in accordance with this Section 16(i) shall be delivered free of any
servicing rights in favor of Seller or any third party (other than Purchaser)
and free of any title, interest, lien, encumbrance or claim of any kind of
Seller other than record title to the Mortgages relating to the Mortgage Loans
and the right and obligation to repurchase the Mortgage Loans hereunder. No
exercise by Purchaser of its rights under this Section 16(i) shall relieve
Seller of responsibility or liability for any breach of this Agreement.


- 45 -



--------------------------------------------------------------------------------






17.
EVENTS OF DEFAULT

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:
(a)    Seller fails to transfer the Purchased Assets to Purchaser on the
applicable Purchase Date (provided the Purchaser has tendered the related
Purchase Price);
(b)    Seller either fails to repurchase the Purchased Assets on the applicable
Repurchase Date or fails to perform its obligations under Section 7 or the last
sentence of Section 15;
(c)    Seller shall fail to (i) remit to Purchaser when due any payment required
to be made under the terms of this Agreement, any of the other Program Documents
or any other contracts or agreements delivered in connection herewith or
therewith, or (ii) perform, observe or comply with any material term, condition,
covenant or agreement contained in this Agreement or any of the other Program
Documents (other than the other “Events of Default” set forth in this Section
17) or any other contracts or agreements delivered in connection herewith or
therewith, and such failure is not cured within the time period expressly
provided for therein, or, if no such cure period is provided, within two (2)
Business Days of the earlier of (x) Seller’s receipt of written notice from
Purchaser or Custodian of such breach or (y) the date on which Seller obtains
notice or knowledge of the facts giving rise to such breach;
(d)    Any representation or warranty made by Seller or Guarantor (or any of
Seller’s or Guarantor’s officers) in the Program Documents or in any other
document delivered in connection therewith, or in any other contract or
agreement, shall have been incorrect or untrue in any material respect when made
or repeated or deemed by the terms thereof to have been made or repeated (other
than the representations or warranties in Exhibit B which shall be considered
solely for the purpose of determining whether the related Purchased Asset is an
Eligible Mortgage Loan, unless (i) Seller shall have made any such
representation or warranty with the knowledge that it was materially false or
misleading at the time made or repeated or deemed to have been made or repeated,
or (ii) any such representation or warranty shall have been determined by
Purchaser in its sole discretion to be materially false or misleading on a
regular basis);
(e)    Seller, Guarantor, any of Seller’s Subsidiaries shall be in default
under, or fail to perform as requested under, or shall otherwise breach the
material terms of, in each case beyond any applicable cure period, (i) any
warehouse, credit, repurchase, line of credit, financing, derivative, hedging or
forward sale agreements or other similar agreement relating to any Indebtedness
in an amount greater than $5,000,000 between Seller, Guarantor, any of Seller’s
Subsidiaries on the one hand, and any Person, on the other hand, (ii) any other
agreement relating to any Indebtedness in an amount greater than $5,000,000
between Seller, Guarantor, any of Seller’s Subsidiaries, on the one hand, and
any Person, on the other hand, or (iii) any other agreement (including, without
limitation, the Program Documents and the EPF Program Documents), indebtedness,
derivative or obligation entered into between Seller, Guarantor, any of Seller’s
Subsidiaries and Purchaser or any of its Affiliates;
(f)    Any Act of Insolvency of the Seller or Guarantor or any of their
respective Affiliates;
(g)    Any final judgment or order for the payment of money in excess of
$5,000,000 in the aggregate (to the extent that it is, in the reasonable
determination of Purchaser, uninsured and provided that any insurance or other
credit posted in connection with an appeal shall not be deemed insurance for
these purposes) shall be rendered against Seller or Guarantor or any of Seller’s
Subsidiaries by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or
provisions shall not be made for such discharge) satisfied, or bonded, or a stay
of execution thereof shall


- 46 -



--------------------------------------------------------------------------------





not be procured, within sixty (60) days from the date of entry thereof and
Seller or Guarantor or any of Seller’s Subsidiaries, as applicable, shall not,
within said period of sixty (60) days, or such longer period during which
execution of the same shall have been stayed or bonded, appeal therefrom and
cause the execution thereof to be stayed during such appeal;
(h)    Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority (i) shall have taken any action
to condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Seller or Guarantor or any of their
respective Affiliates, or shall have taken any action to displace the management
of Seller or any of Seller’s Affiliates or to curtail its authority in the
conduct of the business of Seller or any of Seller’s Affiliates, or (ii) takes
any action in the nature of enforcement to remove, limit or restrict the
approval of Seller or any of Seller’s Affiliates as an issuer, Purchaser or a
seller/servicer of Mortgage Loans or securities backed thereby;
(i)    Seller shall fail to comply with any of the financial covenants set forth
in Section 14(g)(ii), or Guarantor shall fail to comply with any of the
financial covenants set forth in the Guaranty;
(j)    Any Material Adverse Effect shall have occurred;
(k)    This Agreement shall for any reason cease to create a valid first
priority security interest or ownership interest upon transfer in any material
portion of the Purchased Assets purported to be covered hereby;
(l)    A Change in Control of Seller shall have occurred that has not been
approved by Agent;
(m)    Purchaser or Agent shall reasonably request, specifying the reasons for
such request, reasonable information, and/or written responses to such requests,
regarding the financial well-being of Seller, and such reasonable information
and/or responses shall not have been provided within ten (10) Business Days of
such request;
(n)    [RESERVED];
(o)    The Seller ceases to be a member of MERS in good standing for any reason
(unless MERS is no longer acting in such capacity);
(p)    Change of Servicer without consent of the Agent;
(q)    [RESERVED];
(r)    Failure of Seller to meet the qualifications to maintain all requisite
Approvals, such Approvals are revoked or such Approvals are materially modified,
provided, however, that the Seller is permitted to let Ginnie Mae, FHA and VA
Approvals lapse if neither this Agreement nor the Mortgage Loan Participation
Purchase and Sale Agreement include Ginnie Mae, FHA or VA mortgage loans and
provided that the Seller is not originating or acquiring such mortgage loans;
(s)    [RESERVED]; or
(t)    Failure by Seller to remit when due Income payments required to be made
under the terms of this Agreement or such Mortgage Loans it is subservicing, or
failure by Seller to cause FHA (as contemplated by Section 16(h) hereof) to make
claims payments to Sutton with respect to any FHA Buyout Loans sold to Sutton
hereunder.


- 47 -



--------------------------------------------------------------------------------






18.
REMEDIES

Upon the occurrence of (i) an Event of Default (other than that referred to in
Section 17(f)), the Purchaser, at its option, shall have the right to exercise
any or all of the following rights and remedies and (ii) an Event of Default
referred to in Section 17(f), the following rights and remedies shall
immediately and automatically take effect without any further action by any
Person.
(a)    (%3)    The Repurchase Date for each Transaction hereunder shall, if it
has not already occurred, be deemed immediately to occur (except that, in the
event that the Purchase Date for any Transaction has not yet occurred as of the
date of such exercise or deemed exercise, such Transaction shall be deemed
immediately canceled). Seller’s Obligations hereunder, to repurchase all
Purchased Assets at the Repurchase Price therefor on the Repurchase Date in such
Transactions shall thereupon become immediately due and payable; all Income paid
after such exercise or deemed exercise shall be remitted to and retained by
Purchaser and applied to the aggregate Repurchase Prices and any other amounts
owing by Seller hereunder; Seller shall immediately deliver to Purchaser or its
designee any and all original papers, records and files relating to the
Purchased Assets subject to such Transaction then in its possession and/or
control; and all right, title and interest in and entitlement to such Purchased
Assets and Servicing Rights thereon shall become Property of Purchaser.
(i)    Purchaser may (A) sell, on or following the Business Day following the
date on which the Repurchase Price becomes due and payable pursuant to Section
18(a)(i) without notice or demand of any kind, at a public or private sale and
at such price or prices as Purchaser may reasonably deem satisfactory, any or
all or portions of the Purchased Assets on a servicing-released or
servicing-retained basis, as Purchaser may determine in its sole discretion
and/or (B) in its sole discretion elect, in lieu of selling all or a portion of
such Purchased Assets, to give Seller credit for such Purchased Assets
(including credit for the Servicing Rights in respect of sales on a
servicing-retained basis) in an amount equal to the Market Value of the
Purchased Assets against the aggregate unpaid Repurchase Price and any other
amounts owing by Seller hereunder. Seller shall remain liable to Purchaser for
any amounts that remain owing to Purchaser following a sale and/or credit under
the preceding sentence. The proceeds of any disposition of Purchased Assets
shall be applied first to the reasonable costs and expenses including but not
limited to legal fees incurred by Purchaser in connection with or as a result of
an Event of Default; second to costs of cover and/or related hedging
transactions; third to the aggregate Repurchase Prices; and fourth to all other
Obligations.
(ii)    The parties recognize that it may not be possible to purchase or sell
all of the Purchased Assets on a particular Business Day, or in a transaction
with the same purchaser, or in the same manner because the market for such
Purchased Assets may not be liquid. In view of these characteristics of the
Purchased Assets, the parties agree that liquidation of a Transaction or the
underlying Purchased Assets does not require a public purchase or sale and that
a good faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner. Accordingly, Purchaser may elect the time and
manner of liquidating any Purchased Asset and nothing contained herein shall
obligate Purchaser to liquidate any Purchased Asset upon the occurrence of an
Event of Default or to liquidate all Purchased Assets in the same manner or on
the same Business Day or shall constitute a waiver of any right or remedy of
Purchaser. Notwithstanding the foregoing, the parties to this Agreement agree
that the Transactions have been entered into in consideration of and in reliance
upon the fact that all Transactions hereunder constitute a single business and
contractual obligation and that each Transaction has been entered into in
consideration of the other Transactions.


- 48 -



--------------------------------------------------------------------------------





(iii)    The Purchaser may terminate the Agreement.
(b)    Seller hereby acknowledges, admits and agrees that Seller’s obligations
under this Agreement are recourse obligations of Seller. In addition to their
rights hereunder, Purchaser shall have the right to proceed against any of
Seller’s assets which may be in the possession of Purchaser, any of Purchaser’s
Affiliates or their designee (including the Custodian), including the right to
liquidate such assets and to set‑off the proceeds against monies owed by Seller
to Purchaser pursuant to this Agreement. Purchaser may set off cash, the
proceeds of the liquidation of the Purchased Assets and Additional Purchased
Mortgage Loans and all other sums or obligations owed by Purchaser to Seller or
against all of Seller’s Obligations to Purchaser, or Seller’s obligations to
Purchaser under any other agreement between the parties, or otherwise, whether
or not such obligations are then due, without prejudice to Purchaser’s right to
recover any deficiency.
(c)    Purchaser shall have the right to obtain physical possession of the
Records and all other files of Seller relating to the Purchased Assets and all
documents relating to the Purchased Assets which are then or may thereafter come
into the possession of Seller or any third party acting for Seller and Seller
shall deliver to Purchaser such assignments as Purchaser shall request.
(d)    Purchaser shall have the right to direct all Persons servicing the
Purchased Assets to take such action with respect to the Purchased Assets as
Purchaser determines appropriate, including, without limitation, using its
rights under a power of attorney granted pursuant to Section 9(b) hereof.
(e)    Purchaser shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets or any portion thereof, collect
the payments due with respect to the Purchased Assets or any portion thereof,
and do anything that Purchaser is authorized hereunder to do. Seller shall pay
all costs and expenses incurred by Purchaser in connection with the appointment
and activities of such receiver, and such shall be deemed part of the
Obligations hereunder.
(f)    Purchaser may, at its option, enter into one or more hedging transactions
covering all or a portion of the Purchased Assets, and Seller shall be
responsible for all damages, judgments, costs and expenses of any kind which may
be imposed on, incurred by or asserted against Purchaser relating to or arising
out of such hedging transactions; including without limitation any losses
resulting from such hedging transactions, and such shall be deemed part of the
Obligations hereunder.
(g)    In addition to all the rights and remedies specifically provided herein,
Purchaser shall have all other rights and remedies provided by applicable
federal, state, foreign and local laws, whether existing at law, in equity or by
statute, including, without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code.
Except as otherwise expressly provided in this Agreement, Purchaser shall have
the right to exercise any of their rights and/or remedies without presentment,
demand, protest or further notice of any kind, other than as expressly set forth
herein, all of which are hereby expressly waived by Seller.
Purchaser may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives, to the extent permitted
by law, any right Seller might otherwise have to require Purchaser to enforce
its rights by judicial process. Seller also waives, to the extent permitted by
law, any defense Seller might otherwise have to the Obligations, or any guaranty
thereof, arising from use of nonjudicial process, enforcement and sale of all or
any portion of the Purchased Assets or from any other election of remedies.
Seller recognizes that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.


- 49 -



--------------------------------------------------------------------------------





Seller shall cause all sums received by it with respect to the Purchased Assets
to be deposited promptly upon receipt thereof but in no event later than
twenty-four (24) hours thereafter. Seller shall be liable to Purchaser for the
amount of all losses, costs and/or expenses (plus interest thereon at a rate
equal to the Default Rate) which Purchaser may sustain or incur in connection
with hedging transactions relating to the Purchased Assets, conduit advances and
payments for mortgage insurance.

19.
DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

No failure on the part of Purchaser to exercise, and no delay by Purchaser in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Purchaser of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All rights and remedies of
Purchaser provided for herein are cumulative and in addition to any and all
other rights and remedies provided by law, the Program Documents and the other
instruments and agreements contemplated hereby and thereby, and are not
conditional or contingent on any attempt by Purchaser to exercise any of its
rights under any other related document. Purchaser may exercise at any time
after the occurrence of an Event of Default one or more remedies permitted
hereunder, as it so desires, and may thereafter at any time and from time to
time exercise any other remedy or remedies permitted hereunder.

20.
USE OF EMPLOYEE PLAN ASSETS

No assets of an employee benefit plan subject to any provision of ERISA shall be
used by either party hereto in a Transaction.

21.
INDEMNITY; JOINT AND SEVERAL LIABILITY OF SELLERS

(a)    Seller agrees to indemnify and hold harmless Purchaser, Agent and their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against (and will reimburse
each Indemnified Party as the same is incurred within thirty (30) days following
receipt of an invoice therefor) any and all claims, damages, losses,
liabilities, taxes, increased costs and all other expenses including
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of outside counsel and audit and due diligence fees) that may be
incurred by or asserted or awarded against any Indemnified Party, solely
relating to claims of third parties, in each case arising out of or in
connection with or by reason of (including without limitation, in connection
with) (i) any investigation, litigation or other proceeding (whether or not such
Indemnified Party is a party thereto) relating to, resulting from or arising out
of any of the Program Documents and all other documents related thereto, any
breach by Seller of any representation or warranty or covenant in this Agreement
or any other Program Document, and all actions taken pursuant thereto, (ii) the
Transactions, the actual or proposed use of the proceeds of the Transactions,
this Agreement or any of the transactions contemplated thereby, including,
without limitation, any acquisition or proposed acquisition, or any indemnity
payable under the servicing agreement or other servicing arrangement, (iii) the
actual or alleged presence of hazardous materials on any Property or any
environmental action relating in any way to any Property, (iv) the actual or
alleged violation of any federal, state, municipal or local predatory lending
laws, or (v) the reduction of the Principal Balance due to a cram down or
similar action authorized by any bankruptcy proceeding or other case arising out
of or relating to any petition under the Bankruptcy Code, in each case, except
to the extent such claim, damage, loss, liability or expense is found in a
final, non‑appealable judgment by a court of competent jurisdiction to have
resulted directly from such Indemnified Party’s gross negligence or willful
misconduct or is the result of a claim made by Seller against the Indemnified
Party, and Seller is ultimately the successful party in any resulting litigation
or arbitration. Seller hereby agrees not to assert any claim against Purchaser
or any of its Affiliates,


- 50 -



--------------------------------------------------------------------------------





or any of their respective officers, directors, employees, attorneys and agents,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Program Documents, the
actual or proposed use of the proceeds of the Transactions, this Agreement or
any of the transactions contemplated thereby.
(b)    If Seller fails to pay when due any costs, expenses or other amounts
payable by it under this Agreement, including, without limitation, reasonable
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of Seller by Purchaser, in its sole discretion and Seller shall remain liable
for any such payments by Purchaser and such amounts shall be deemed part of the
Obligations hereunder. No such payment by Purchaser shall be deemed a waiver of
any of Purchaser’s rights under the Program Documents.
(c)    Without prejudice to the survival of any other agreement of Seller
hereunder, the covenants and obligations of Seller contained in this Section 21
shall survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Assets by Purchaser against full
payment therefor.
(d)    Each Seller hereby accepts joint and several liability under the
Agreement in consideration of the financial accommodation to be provided by the
Purchaser thereunder, for the mutual benefit, directly and indirectly, of each
Seller. Each Seller jointly and severally, irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with each other Seller with respect to the payment and performance of
all of the Obligations, it being the intention of the parties hereto that all
the Obligations shall be the joint and several obligations Sellers without
preferences or distinction among them.

22.
WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

Seller hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Assets as a result of restrictions upon Purchaser or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that they may have to direct the order in
which any of the Purchased Assets shall be disposed of in the event of any
disposition pursuant hereto.

23.
REIMBURSEMENT; SET-OFF

(a)    Seller agrees to pay on demand all reasonable out-of-pocket costs and
expenses of Purchaser in connection with the initial and subsequent negotiation,
modification, renewal and amendment of the Program Documents (including, without
limitation, (A) all collateral review and UCC search and filing fees and
expenses and (B) the reasonable fees and expenses of outside counsel for
Purchaser with respect to advising Purchaser as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under this Agreement and any other Program Document, with respect to
negotiations with Seller or with other creditors of Seller arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto). Seller agrees to pay on demand,
with interest at the Default Rate to the extent that an Event of Default has
occurred, all costs and expenses, including without limitation, reasonable
attorneys’ fees and disbursements (and fees and disbursements of Purchaser’s
outside counsel) expended or incurred by Purchaser and/or Custodian in
connection with the modification, renewal, amendment and enforcement (including
any waivers) of the Program Documents (regardless of whether a Transaction is
entered into hereunder), the taking of any action, including legal action,
required or permitted to be taken by Purchaser (without duplication to
Purchaser) and/or Custodian pursuant thereto or by refinancing or restructuring
in


- 51 -



--------------------------------------------------------------------------------





the nature of a “workout.” Further, Seller agrees to pay, with interest at the
Default Rate to the extent that an Event of Default has occurred, all costs and
expenses, including without limitation, reasonable attorneys’ fees and
disbursements (and fees and disbursements of Purchaser’s outside counsel)
expended or incurred by Purchaser in connection with (a) the rendering of legal
advice as to Purchaser’s rights, remedies and obligations under any of the
Program Documents, (b) the collection of any sum which becomes due to Purchaser
under any Program Document, (c) any proceeding for declaratory relief, any
counterclaim to any proceeding, or any appeal, or (d) the protection,
preservation or enforcement of any rights of Purchaser. For the purposes of this
Section 23(a), attorneys’ fees shall include, without limitation, fees incurred
in connection with the following: (1) discovery; (2) any motion, proceeding or
other activity of any kind in connection with a bankruptcy proceeding or case
arising out of or relating to any petition under Title 11 of the United States
Code, as the same shall be in effect from time to time, or any similar law; (3)
garnishment, levy, and debtor and third party examinations; and (4)
post-judgment motions and proceedings of any kind, including without limitation
any activity taken to collect or enforce any judgment. Any and all of the
foregoing amounts referred to in this Section 23(a) shall be deemed a part of
the Obligations hereunder. Without prejudice to the survival of any other
agreement of Seller hereunder, the covenants and obligations of Seller contained
in this Section 23(a) shall survive the payment in full of the Repurchase Price
and all other amounts payable hereunder and delivery of the Purchased Assets by
Purchaser against full payment therefor.
(b)    In addition to any rights and remedies of Purchaser hereunder and at law,
Purchaser and its Affiliates shall have the right, without prior notice to
Seller, any such notice being expressly waived by Seller to the extent permitted
by applicable law, upon any amount becoming due and payable (whether at the
stated maturity, by acceleration or otherwise) by Seller hereunder or under any
other agreement (including, without limitation, the Mortgage Loan Participation
Purchase and Sale Agreement) entered into between Seller or any of its
Affiliates on the one hand, and Purchaser or any of its Affiliates on the other
hand, to set-off and appropriate and apply against such amount any and all
Property and deposits (general or special, time or demand, provisional or
final), in any currency, or any other credits, indebtedness or claims, in any
currency, or any other collateral (in the case of collateral not in the form of
cash or such other marketable or negotiable form, by selling such collateral in
a recognized market therefor or as otherwise permitted by law or as may be in
accordance with custom, usage or trade practice), in each case, whether direct
or indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Purchaser or any Affiliate thereof to or for the credit or the account
of Seller of any of its Affiliates. Purchaser may also set-off cash and all
other sums or obligations owed by Purchaser or its Affiliates to Seller or its
Affiliates (whether under this Agreement or under any other agreement between
the parties (including, without limitation, the Mortgage Loan Participation
Purchase and Sale Agreement) or between Seller or any of its Affiliates, on the
one hand, and Purchaser or any of its Affiliates, on the other) against all of
Seller’s obligations to Purchaser or its Affiliates (whether under this
Agreement or under any other agreement (including, without limitation, the
Mortgage Loan Participation Purchase and Sale Agreement) between the parties or
between Seller or any of its Affiliates, on the one hand, and Purchaser or any
of its Affiliates, on the other), whether or not such obligations are then due.
The exercise of any such right of set-off shall be without prejudice to
Purchaser’s or its Affiliate’s right to recover any deficiency. Purchaser agrees
to promptly notify Seller after any such set‑off and application made by
Purchaser; provided that the failure to give such notice shall not affect the
validity of such set‑off and application.

24.
FURTHER ASSURANCES

Seller agrees to do such further acts and things and to execute and deliver to
Purchaser or Agent such additional assignments, acknowledgments, agreements,
powers and instruments as are reasonably required by Purchaser or Agent to carry
into effect the intent and purposes of this Agreement, to perfect the


- 52 -



--------------------------------------------------------------------------------





interests of Purchaser in the Purchased Assets or to better assure and confirm
unto Purchaser its rights, powers and remedies hereunder.

25.
ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings between the parties relating to a sale and
repurchase of Purchased Assets and Additional Purchased Mortgage Loans, and it,
together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties.
No prior negotiation, agreement, understanding or prior contract shall have any
validity hereafter.

26.
TERMINATION

This Agreement shall remain in effect until the Termination Date. However, no
such termination shall affect Seller’s outstanding obligations to Purchaser at
the time of such termination. Seller’s obligations to indemnify Purchaser
pursuant to this Agreement and the other Program Documents shall survive the
termination hereof.

27.
REHYPOTHECATION; ASSIGNMENT

(a)    Purchaser may, in its sole election, and without the consent of the
Seller engage in repurchase transactions with the Purchased Assets or otherwise
pledge, hypothecate, assign, transfer or otherwise convey the Purchased Assets
with a counterparty of Purchaser’s choice, in all cases subject to Purchaser’s
obligation to reconvey the Purchased Assets (and not substitutes therefor) on
the Repurchase Date, all at no cost to the Seller. In the event Purchaser
engages in a repurchase transaction with any of the Purchased Assets or
otherwise pledges or hypothecates any of the Purchased Assets, Purchaser shall
have the right to assign to Purchaser’s counterparty any of the applicable
representations or warranties in Exhibit B to this Agreement and the remedies
for breach thereof, as they relate to the Purchased Assets that are subject to
such repurchase transaction.
(b)    The Program Documents and the Seller’s rights and obligations thereunder
are not assignable by Seller without the prior written consent of Purchaser. Any
Person into which Seller may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Seller shall be
a party, or any Person succeeding to the business of Seller, shall be the
successor of Seller hereunder, without the execution or filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. Without any requirement for further consent of the
Seller and at no cost or expense to the Seller, each of Purchaser and Agent may,
in its sole election, assign or participate all or a portion of its rights and
obligations under this Agreement and the Program Documents with a counterparty
of Purchaser’s or Agent’s choice, provided, however, that the Seller will
continue to deal directly with the Purchaser following such assignment or
participation. Purchaser or Agent shall notify Seller of any such assignment and
participation and shall maintain, for review by Seller upon written request, a
register of assignees and participants and a copy of any executed assignment and
acceptance by Purchaser or Agent and assignee (“Assignment and Acceptance”),
specifying the percentage or portion of such rights and obligations assigned.
The Seller agrees that, for any such permitted assignment, Seller will cooperate
with the prompt execution and delivery of documents reasonably necessary for
such assignment process to the extent that Seller incurs no cost or expense that
is not paid by the Purchaser or Agent, as applicable. Upon such assignment, (a)
such assignee shall be a party hereto and to each Program Document to the extent
of the percentage or portion set forth in the Assignment and Acceptance, and
shall succeed to the applicable rights and obligations of Purchaser or Agent
hereunder, and (b) Purchaser or Agent shall, to the extent that such rights and
obligations have been so assigned by it to either (i) an Affiliate of Purchaser
or Agent which


- 53 -



--------------------------------------------------------------------------------





assumes the obligations of Purchaser or Agent hereunder or (ii) to another
Person which assumes the obligations of Purchaser or Agent hereunder, be
released from their obligations hereunder accruing thereafter and under the
Program Documents.
(c)    Purchaser and Agent may distribute to any prospective assignee,
participant or pledgee any document or other information delivered to Purchaser
by Seller subject to the confidentiality restrictions contained in Section 35
hereof; accordingly, such prospective assignee, participant or pledgee shall be
required to agree to confidentiality provisions similar to those set forth in
Section 35.

28.
AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Seller, Purchaser and Agent, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

29.
SEVERABILITY

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

30.
BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

31.
WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS

SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE PROGRAM DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE NON‑EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR
PROCEEDING. SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO,
NON‑EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS. SELLER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS AND
COMPLAINT AND OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY
ANOTHER PARTY IN CONNECTION WITH THIS AGREEMENT OR THE OTHER PROGRAM DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH
RIGHTS AND


- 54 -



--------------------------------------------------------------------------------





OBLIGATIONS, ON BEHALF OF ITSELF OR ITS PROPERTY, IN THE MANNER SPECIFIED IN
THIS SECTION 31 AND TO SUCH PARTY’S ADDRESS SPECIFIED IN SECTION 34 OR SUCH
OTHER ADDRESS AS SUCH PARTY SHALL HAVE PROVIDED IN WRITING TO THE OTHER PARTIES
HERETO. NOTHING IN THIS SECTION 31 SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO
(I) SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, OR (II)
BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTIONS.

32.
SINGLE AGREEMENT

Seller, Purchaser and Agent acknowledge that, and have entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, Seller, Purchaser and Agent each agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, and (ii) that payments, deliveries and other
transfers made by any of them in respect of any Transaction shall be deemed to
have been made in consideration of payments, deliveries and other transfers in
respect of any other Transaction hereunder, and the obligations to make any such
payments, deliveries and other transfers may be applied against each other and
netted.

33.
INTENT

Seller, Purchaser and Agent recognize that each of the Transactions and this
Agreement is a “repurchase agreement” as that term is defined in Section 101 of
the Bankruptcy Code, and a “securities contract” as that term is defined in
Section 741 of the Bankruptcy Code, or a “qualified financial contract” as that
term is defined in the Federal Deposit Insurance Act, as applicable, and a
“master netting agreement” as that term is defined in Section 101 of the
Bankruptcy Code.
It is understood that Purchaser’s right to liquidate the Purchased Assets and
terminate and accelerate the Transactions and this Agreement or to exercise any
other remedies pursuant to Section 18 hereof is a contractual right to
liquidate, terminate and accelerate the Transactions under a repurchase
agreement, a securities contract, a master netting agreement, and a qualified
financial contract as described in Sections 559, 555 and 561 of the Bankruptcy
Code and Section 1821(e)(8)(A)(i) of the Federal Deposit Insurance Act, as
applicable, and a contractual right to offset under a master netting agreement
and across contracts, as described in Section 561 of the Bankruptcy Code. It is
understood that Seller’s right to accelerate the Repurchase Date with respect to
the Purchased Assets and any Transaction hereunder pursuant to Section 18 hereof
is a contractual right to liquidate, terminate and accelerate the Transactions
under a repurchase agreement, a securities contract, a master netting agreement,
and a qualified financial contract as described in Sections 559, 555 and 561 of
the Bankruptcy Code and Section 1821(e)(8)(A)(i) of the Federal Deposit
Insurance Act, as applicable.
The parties hereby intend that any provisions hereof or in any other document,
agreement or instrument that is related in any way to the servicing of the
individual Mortgage Loans shall be deemed “related to” this Agreement within the
meaning of Sections 101(38A)(A) and 101(47)(A)(v) of the Bankruptcy Code and
part of the “contract” as such term is used in Section 741 of the Bankruptcy
Code.

34.
NOTICES AND OTHER COMMUNICATIONS

Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
email or facsimile) and shall be effective and


- 55 -



--------------------------------------------------------------------------------





deemed delivered only when received by the party to which it is sent; provided
that notices of Events of Default and exercise of remedies or under Sections 6
or 18 shall be sent via overnight mail and by electronic transmission. Any such
notice shall be sent to a party at the address, electronic mail or facsimile
transmission number set forth below:
if to Seller:        Green Tree Servicing LLC
345 St. Peter Street
1100 Landmark Towers
St. Paul, Minnesota 85102
Attention: Cheryl Collins
Telephone: (651) 293-3410
Facsimile: (651) 293-5746


or


Ditech Mortgage Corp.
1100 Virginia Drive
Ft. Washington, PA 19034
Attention: Joseph Ruhlin
            
as applicable
with a copy to:


Green Tree Servicing LLC
345 St. Peter Street
1100 Landmark Towers
St. Paul, Minnesota 85102
Attention: General Counsel
Telephone: (651) 293-3472
Facsimile: (651) 265-5337


if to Purchaser:        Barclays Bank PLC – Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O’Doherty
Telephone: (212) 412-5517
Facsimile: (212) 412-7333
E-mail: Joseph.o’doherty@barcap.com
With copies to:


Barclays Bank PLC – Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494     
Facsimile: (212) 412-1288
            
Barclays Capital – Operations
1301 Sixth Avenue, 8th Floor
New York, New York 10019


- 56 -



--------------------------------------------------------------------------------





Attention: Hánsel Nieves
Telephone: (201) 499-2269
Facsimile: (646) 845-6464
Email: hánsel.nieves@barclayscapital.com


or             Sutton Funding LLC
2711 Centreville Road, Suite 400
Wilmington, Delaware 19808
            
With copies to:
            
Barclays Bank PLC – Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494     
Facsimile: (212) 412-1288
            
Barclays Capital – Operations
1301 Sixth Avenue, 8th Floor
New York, New York 10019
Attention: Hánsel Nieves
Telephone: (201) 499-2269
Facsimile: (646) 845-6464
Email: hánsel.nieves@barclayscapital.com


as applicable.


if to Agent:        Barclays Bank PLC – Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Ellen Kiernan
Telephone: (212) 412-7990
Facsimile: (212) 412-7333
E-mail: ellen.kiernan@barcap.com




- 57 -



--------------------------------------------------------------------------------





With copies to:


Barclays Bank PLC – Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494     
Facsimile: (212) 412-1288
            
Barclays Capital – Operations
1301 Sixth Avenue, 8th Floor
New York, New York 10019
Attention: Hánsel Nieves
Telephone: (201) 499-2269
Facsimile: (646) 845-6464
Email: hánsel.nieves@barclayscapital.com


or to such other address, e-mail address or facsimile number as either party may
notify to the others in writing from time to time.

35.
CONFIDENTIALITY

Seller, Purchaser and Agent each hereby acknowledge and agree that all written
or computer-readable information provided by one party to the other in
connection with the Program Documents or the Transactions contemplated thereby,
including without limitation, Seller’s Mortgagor information in the possession
of Purchaser (the “Confidential Terms”) shall be kept confidential and shall not
be divulged to any party without the prior written consent of such other party
except for (i) disclosure to Seller’s direct and indirect parent companies,
directors, attorneys, agents or accountants, provided that such attorneys or
accountants likewise agree to be bound by this covenant of confidentiality, or
are otherwise subject to confidentiality restrictions or (ii) with prior (if
feasible) written notice to Purchaser, disclosure required by law, rule,
regulation or order of a court or other regulatory body or (iii) with prior (if
feasible) written notice to Purchaser, disclosure to any approved hedge
counterparty to the extent necessary to obtain any Hedge Instrument hereunder or
(iv) with prior (if feasible) written notice to Purchaser, any disclosures or
filing required under Securities and Exchange Commission (“SEC”) or state
securities’ laws; provided that Seller shall file a request with the SEC and
each applicable state securities office to keep the Pricing Side Letter
confidential. In the event that the SEC or applicable state securities office
rejects such confidentiality request with respect to the Pricing Side Letter,
Seller may file the Pricing Side Letter with the SEC and any applicable state
securities office, as applicable; provided that Seller shall redact such pricing
terms mutually agreed to between Purchaser and Seller. Notwithstanding anything
herein to the contrary, except as reasonably necessary to comply with applicable
securities laws, each party (and each employee, representative, or other agent
of each party) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure. For this purpose, tax
treatment and tax structure shall not include (i) the identity of any existing
or future party (or any Affiliate of such party) to this Agreement or (ii) any
specific pricing information or other commercial terms, including the amount of
any fees, expenses, rates or payments arising in connection with the
transactions contemplated by this Agreement.

36.
DUE DILIGENCE



- 58 -



--------------------------------------------------------------------------------





Purchaser, Agent or any of their respective agents, representatives or permitted
assigns shall have the right, upon reasonable prior notice and during normal
business hours, to conduct inspection and perform continuing due diligence
reviews of (x) Seller and Guarantor, including, without limitation, their
respective financial condition and performance of its obligations under the
Program Documents, and (y) the Servicing File and the Purchased Assets. Seller
agrees promptly to provide Purchaser, Agent and their respective agents with
access to, copies of and extracts from any and all documents, records,
agreements, instruments or information (including, without limitation, any of
the foregoing in computer data banks and computer software systems) relating to
Seller’s respective business, operations, servicing, financial condition,
performance of their obligations under the Program Documents, the documents
contained in the Servicing Files or the Purchased Assets or assets proposed to
be sold hereunder in the possession, or under the control, of Seller. In
addition, Seller shall also make available to Purchaser and/or Agent, upon
reasonable prior notice and during normal business hours, a knowledgeable
financial or accounting officer of Seller for the purpose of answering questions
respecting any of the foregoing. Without limiting the generality of the
foregoing, Seller acknowledges that Purchaser shall enter into transactions with
Seller based solely upon the information provided by Seller to Purchaser and/or
Agent and the representations, warranties and covenants contained herein, and
that Purchaser and/or Agent, at its option, shall have the right at any time to
conduct itself or through its agents, or require Seller to conduct quality
reviews and underwriting compliance reviews of the individual Mortgage Loans at
the expense of Seller. Any such diligence conducted by Purchaser and/or Agent
shall not reduce or limit the Seller’s representations, warranties and covenants
set forth herein. Seller agrees to reimburse Purchaser and/or Agent for all
reasonable out-of-pocket due diligence costs and expenses incurred pursuant to
this Section 36.

37.
USA PATRIOT ACT; OFAC AND ANTI-TERRORISM

Seller hereby represents and warrants to Purchaser and Agent, and shall on and
as of the Purchase Date for any Transaction and on and as of each date
thereafter through and including the related Repurchase Date be deemed to
represent and warrant to Purchaser and Agent that:
(a)    Each of Purchaser and Agent hereby notifies the Seller that pursuant to
the requirements of the USA PATRIOT Improvement and Reauthorization Act, Title
III of Pub. L. 109-177 (signed into law March 9, 2009) (the “Act”), it is
required to obtain, verify, and record information that identifies the Seller,
which information includes the name and address of the Seller and other
information that will allow each of Purchaser and Agent, as applicable, to
identify the Seller in accordance with the Act.
(b)    (i) Neither the Seller, nor the Parent Company nor any Originator is
named on the list of Specifically Designated Nationals maintained by OFAC or any
similar list issued by OFAC (collectively, the “OFAC Lists”); (ii) no Person on
the OFAC Lists owns a 50% or greater interest in, directly or indirectly, or
otherwise controls, the Seller, the Parent Company or any Originator; and (iii)
to the best of the knowledge of the Seller or any Originator, none of the
Purchaser or Agent is precluded, under the laws and regulations administered by
OFAC, from entering into this Agreement or any transactions pursuant to this
Agreement with the Seller or any Originator due to the ownership or control by
any person or entity of stocks, shares, bonds, debentures, notes, drafts or
other securities or obligations of the Seller or any Originator.
(c)    (i) Neither the Seller nor any Originator will conduct business with or
engage in any transaction with any Obligor that the Seller or any Originator
knows or should reasonably be expected to know that (x) is named on any of the
OFAC Lists or (y) 50% or greater of the equity interests in such Obligor are
owned by a Person named on any OFAC List; (ii) if any of the Seller or any
Originator obtains actual knowledge or should reasonably be expected to know
that any Obligor is named on any of the OFAC Lists or that any Person named on
an OFAC List owns a 50% or greater interest in an Obligor, the Seller or any


- 59 -



--------------------------------------------------------------------------------





Originator, as applicable, will give prompt written notice to the Purchaser and
Agent of such fact or facts; and (iii) the Seller and any Originator will (x)
comply at all times with the requirements of the Economic and Trade Sanctions
and Anti-Terrorism Laws applicable to any transactions, dealings or other
actions relating to this Agreement, except to the extent such non-compliance
does not result in a violation of applicable law by any of the Purchaser or
Agent and (y) will, upon the Purchaser’s or Agent’s reasonable request from time
to time during the term of this Agreement, deliver a certification confirming
its compliance with the covenants set forth in this Section 37.

38.
AMENDMENT AND RESTATEMENT OF ORIGINAL AGREEMENT; NO NOVATION

(a)    As of the date first written above, the terms and provisions of the
Original Agreement as amended and restated shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement.
(b)    Notwithstanding the amendment and restatement of the Original Agreement
by this Agreement, any amounts owing to Barclays under the Original Agreement
whether on account of Transactions or otherwise which remain outstanding as of
the date hereof, shall constitute Obligations owing hereunder. This Agreement is
given in substitution for the Original Agreement, and not as payment of the
obligations of the Seller thereunder, and is in no way intended to constitute a
novation of the Original Agreement.
(c)    Upon the effectiveness of this Agreement on the date first written above,
unless the context otherwise requires, each reference to the Original Agreement
in any of the Program Documents and in each document, instrument or agreement
executed and/or delivered in connection therewith shall mean and be a reference
to this Agreement. Except as expressly modified as of the date hereof, all of
the other Program Documents shall remain in full force and effect and are hereby
ratified and confirmed.


[SIGNATURE PAGE FOLLOWS]




- 60 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Sellers, Agent and Purchasers have caused their names to be
signed to this Amended and Restated Master Repurchase Agreement by their
respective officers thereunto duly authorized as of the date first above
written.
GREEN TREE SERVICING LLC, as a Seller


By: /s/ Cheryl Collins                
Name: Cheryl Collins
Title:    SVP & Treasurer
DITECH MORTGAGE CORP., as a Seller

By: /s/ Joseph Ruhlin                
Name: Joseph Ruhlin
Title:    Treasurer
BARCLAYS BANK PLC, as a Purchaser and Agent

By: /s/ Adam Yarnold                 
Name: Adam Yarnold
Title:    Managing Director
SUTTON FUNDING LLC, as a Purchaser

By: /s/ Ellen V Kiernan                
Name: Ellen V Kiernan
Title:    Vice President












Signature Page to Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------






EXHIBIT A
MONTHLY CERTIFICATION
I, _______________________, _______________________ of Green Tree Servicing LLC,
and I, ___________________________, _________________ of Ditech Mortgage Corp.
(the “Sellers”), in accordance with that certain Amended and Restated Master
Repurchase Agreement (“Agreement”), dated as of April 23, 2015, by and between
Barclays Bank PLC, Sutton Funding LLC, and Sellers do hereby certify that:
(i)
To the best of my knowledge, no Default or Event of Default has occurred and is
continuing; and

(ii)
The Sellers have complied with each of the covenants set forth in Section
14(g)(ii), as evidenced by the worksheet attached hereto as Schedule One.

[Signature Page Follows]




A - 1



--------------------------------------------------------------------------------






Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.
IN WITNESS WHEREOF, I have signed this certificate.
Date:             , 20[    ]
[_____________]

By:_________________________
Name:
Title:






A - 2



--------------------------------------------------------------------------------






SCHEDULE ONE TO EXHIBIT A
FINANCIAL COVENANTS WORKSHEET




A - 3



--------------------------------------------------------------------------------






EXHIBIT B
REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO MORTGAGE LOANS
Capitalized terms used but not defined in this Exhibit B have the meanings
assigned to such terms in the Amended and Restated Master Repurchase Agreement
dated as of April 23, 2015 (the “Agreement”), by and between Barclays Bank PLC,
(“Purchaser” or “Agent”), Sutton Funding LLC (“Purchaser”) and Green Tree
Servicing LLC and Ditech Mortgage Corp. (each a “Seller”). Each Seller hereby
represents and warrants to the Purchasers and Agent that, for each Mortgage Loan
as of the related Purchase Date and the related Repurchase Date and on each date
that such Mortgage Loan is subject to a Transaction:
(a)    The information set forth in the Seller Mortgage Loan Schedule, with
respect to the Mortgage Loan is true and correct in all material respects;
(b)    Such Mortgage Loan is an Eligible Mortgage Loan;
(c)    Such Mortgage Loan is owned solely by Seller, and, upon Purchaser’s
receipt of a duly executed Warehouse Lender’s Release with respect thereto and
its compliance with the terms set forth therein, such Mortgage Loan will not be
subject to any lien, claim or encumbrance, including, without limitation, any
such interest pursuant to a loan or credit agreement for warehousing mortgage
loans, and was originated or acquired by Seller from an Originator, underwritten
and serviced in Strict Compliance (in respect of Fannie Mae Mortgage Loans,
Freddie Mac Mortgage Loans or Ginnie Mae Mortgage Loans) or the Purchaser’s
underwriting guidelines (in respect of Jumbo Mortgage Loans), and has at all
times remained in compliance with all applicable laws and regulations, including
without limitation the Federal Truth-in-Lending Act, the Real Estate Settlement
Procedures Act, regulations issued pursuant to any of the aforesaid, and, in
respect of Fannie Mae Mortgage Loans, Freddie Mac Mortgage Loans or Ginnie Mae
Mortgage Loans, all rules, requirements, guidelines and announcements of each
Agency, and, as applicable, the FHA and VA, as the same may be amended from time
to time;
(d)    The improvements on the land securing such Mortgage Loan are and will be
kept insured at all times by responsible insurance companies reasonably
acceptable to Purchaser and the Applicable Agency against fire and extended
coverage hazards under policies, binders or certificates of insurance with a
standard mortgagee clause in favor of Seller and its assigns, providing that
such policy may not be canceled without prior notice to Seller. Any proceeds of
such insurance shall be held in trust for the benefit of Purchaser. The scope
and amount of such insurance shall satisfy the rules, requirements, guidelines
and announcements of the Applicable Agency, and shall in all cases be at least
equal to the lesser of (A) the principal amount of such Mortgage Loan or (B) the
maximum amount permitted by applicable law, and shall not be subject to
reduction below such amount through the operation of a coinsurance, reduced rate
contribution or similar clause;
(e)    Each Mortgage is a valid first lien on the Mortgaged Property and is
covered by an attorney’s opinion of title acceptable to the Applicable Agency or
by a policy of title insurance on a standard ALTA or similar lender’s form in
favor of Seller and its assigns, subject only to exceptions permitted by the
applicable Agency Program. Seller shall hold for the benefit of Purchaser such
policy of title insurance, and, upon request of Purchaser, shall immediately
deliver such policy to Purchaser or to the Custodian on behalf of Purchaser;
(f)    Such Mortgage Loan is either (i) insured by the FHA under the National
Housing Act, guaranteed by the VA under the Servicemen’s Readjustment Act of
1944 or (ii) with respect to Fannie Mae


B - 1



--------------------------------------------------------------------------------





Mortgage Loans and Freddie Mac Mortgage Loans, is otherwise eligible to be
insured or guaranteed in accordance with the requirements of the applicable
Agency Program and, in the case of either (i) or (ii), such Mortgage Loan is not
subject to any defect that would prevent recovery in full or in part against the
FHA, VA or other insurer or guarantor, as the case may be, or (iii) a Jumbo
Mortgage Loan;
(g)    If such Mortgage Loan is not an FHA Buyout Loan or a Modified Loan, a
mortgage identification number (“MIN”) has been assigned by MERS and such MIN is
accurately provided on the Seller Mortgage Loan Schedule. Either the Mortgage is
in favor of MERS or an Assignment of Mortgage to MERS has been duly and properly
recorded or in the process of being recorded;
(h)    Seller has not received any notice of liens or legal actions with respect
to such Mortgage Loan and no such notices have been electronically posted by
MERS;
(i)    Unless it is a Jumbo Mortgage Loan or FHA Buyout Loan, each Mortgage Loan
is eligible for sale to the Applicable Agency and fully complies with all of the
terms and conditions, including any covenants, representations and warranties,
in the applicable Agency Guide and eligible for securitization by and/or sale to
Fannie Mae, Freddie Mac or eligible for inclusion in a Ginnie Mae MBS pool;
(j)    There are no restrictions, contractual or governmental, which would
impair the ability of Seller from servicing the Mortgage Loans;
(k)    The original Mortgage in respect of each Mortgage Loan has been sent for
recordation in the appropriate public recording office in the applicable
jurisdictions wherein such recordation is necessary to perfect the lien thereof
as against creditors of the applicable Mortgagor;
(l)    Such Mortgage Loan may not result in Negative Amortization;
(m)    The Mortgagor is one or more natural persons and/or trustees for an
Illinois land trust or a trustee under a “living trust” and such “living trust”
is in compliance with Applicable Agency guidelines for such trusts;
(n)    Such Mortgage Loan is not a High Cost Mortgage Loan;
(o)    No predatory, abusive or deceptive lending practices, including but not
limited to, the extension of credit to a Mortgagor without regard for the
Mortgagor’s ability to repay the Mortgage Loan and the extension of credit to a
Mortgagor which has no tangible net benefit to the Mortgagor, were employed in
connection with the origination of the Mortgage Loan. Such Mortgage Loan is in
compliance with the anti predatory lending eligibility for purchase requirements
of the Fannie Mae Guide;
(p)    On or immediately prior to the Origination Date the related Mortgagor’s
FICO Score was equal to or greater than (i) with respect to Ginnie Mae Mortgage
Loans that are not part of an FHA and VA streamline program, 580, but only to
the extent of the Low FICO FHA/VA Loan Sublimit, and (ii) with respect to
Mortgage Loans other than Ginnie Mae Mortgage Loans that are not part of an FHA
and VA streamline program, 620 (in each case, it being acknowledged that the
related Mortgagor shall be deemed to have a FICO Score of zero where no FICO
Score is available), unless such Mortgage Loan is a part of (i) an FHA and VA
streamline program for which a current FICO Score is not required for credit
purposes or (ii) the U.S. Department of the Treasury’s Home Affordable Refinance
Program; provided that any such Mortgage Loans that require compliance with
representations and warranties include an Agency waiver for any exceptions;


B - 2



--------------------------------------------------------------------------------





(q)    If such Mortgage Loan was pledged to another warehouse, credit,
repurchase or other financing facility immediately prior to the related Purchase
Date, (i) such pledge has been released immediately prior to, or concurrently
with, the related Purchase Date hereunder and (ii) Purchaser has received a
Warehouse Lender’s Release Letter in respect of such Mortgage Loan;
(r)    Such Mortgage Loan has not been released from the possession of the
Custodian under Section 5 of the Custodial and Disbursement Agreement to Seller
for a period in excess of fifteen (15) calendar days (or if such fifteenth day
is not a Business Day, the next succeeding Business Day) or such earlier time
period as indicated on the related Request for Release of Documents;
(s)    Such Mortgage Loan has not been selected in a manner so as to adversely
affect Purchaser’s interests;
(t)    To the extent such Mortgage Loan is not an FHA Buyout Loan or Modified
Loan, such Mortgage Loan is MERS Designated Mortgage Loan;
(u)    No Mortgage Loan
(A) that is a first-lien Mortgage Loan insured by the FHA or guaranteed by the
VA (other than a HARP Mortgage Loan), has a Loan-to-Value Ratio on First
Mortgage Loans over 97.5%;
(B) that is any other Mortgage Loan (other than one originated as part of an FHA
or VA streamline program) has a Loan-to-Value Ratio over 95% (or in the case of
second Mortgage Loans has a combined Loan-to-Value Ratio over 95%); provided,
however, that Fannie Mae Mortgage Loans subject to this Agreement may have a
Loan-to-Value Ratio that exceeds 95% but is equal to or less than 97%, but only
to the extent of the Fannie Mae LTV Sublimit;
(C) that was originated under an FHA and VA streamline program has a
Loan-to-Value Ratio more than that permitted under such streamline program
(together, “Streamline Loans”); provided that Streamline Loans that require
compliance with representations and warranties include an Agency waiver for any
exceptions; and
(D) that is a HARP Mortgage Loan has a Loan-to-Value Ratio other than that
permitted under the U.S. Department of the Treasury’s Home Affordable Refinance
Program.
(v)    With respect to each Mortgage Loan that is a Wet-Ink Mortgage Loan, the
Settlement Agent has been instructed in writing by Seller to hold the related
Mortgage File as agent and bailee for Purchaser or Agent and to promptly forward
such Mortgage File in accordance with the provisions of the Custodial and
Disbursement Agreement and the Escrow Instruction Letter;
(w)    [RESERVED].
(x)    Each Mortgage Loan has been fully disbursed and is secured by a first
lien on an underlying property as a “closed-end” Mortgage Loan with no further
disbursements required by any party;
(y)    The Loan-to-Value Ratio for each Jumbo Mortgage Loan is within the limits
set forth in Purchaser’s underwriting guidelines attached hereto as Exhibit I,
as the same may be amended, supplemented or otherwise modified from time to
time;


B - 3



--------------------------------------------------------------------------------





(z)    The Mortgage Loan is not secured by property located in (a) a state where
the Seller is not licensed as a lender/mortgage banker or (b) a state that the
Purchaser determines to be unacceptable, and provides thirty (30) days’ written
notice to the Seller because of a predatory lending or other law in such state;
(aa)    The Mortgage Loan has not been converted to an ownership interest in
real property through foreclosure or deed-in-lieu of foreclosure;
(bb)    The Mortgage Loan relates to Mortgaged Property that consists of (i) a
detached or attached single family dwelling, (ii) a two-to-four family dwelling,
(iii) a one-family dwelling unit in a Freddie Mac eligible condominium project,
(iv) a townhouse, or (v) a detached or attached single family dwelling in a
planned unit development none of which is a cooperative property (except as
related to a HARP Mortgage Loan) or commercial property; and is not related to
Mortgaged Property that consists of (a) mixed use properties, (b) log homes,
(c) earthen homes, (d) underground homes, (e) any dwelling situated on more than
ten acres of property or (f) any dwelling situated on a leasehold estate;
(cc)    Such Mortgage Loan is not a Restricted Mortgage Loan;
(dd)    To the extent such Mortgage Loan is not an FHA Buyout Loan or Modified
Loan, such Mortgage Loan shall not have been a 30+ Day Delinquent Mortgage Loan
during the twenty-four (24) month period prior to the related Purchase Date;
(ee)    With respect to (i) any table-funded Wet-Ink Mortgage Loan that is the
subject of such Transaction, Seller shall have received (x) a copy of the Escrow
Instruction Letter in the form attached as Exhibit G hereto, signed by the
Settlement Agent and (y) a copy of the Closing Protection Letter from each title
company in form and substance acceptable to Purchaser in its sole discretion and
(ii) any self-funded Wet-Ink Mortgage Loan that is the subject of such
Transaction, (x) Seller shall have received a copy of the Escrow Instruction
Letter in the form attached as Exhibit G hereto, signed by the Settlement Agent,
(y) Seller shall have received a copy of the Closing Protection Letter from each
title company in form and substance acceptable to Purchaser in its sole
discretion and (z) Seller shall have provided to Purchaser confirmation of the
Fed. Reference Number (or other independent confirmation acceptable to the
Purchaser) with respect to the funding of any such Wet-Ink Mortgage Loan; and
(ff)    The related Mortgagor in respect of such Mortgage Loan shall have made
its first scheduled Monthly Payment prior to the second schedule Monthly Payment
becoming due.




B - 4



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF TRANSACTION NOTICE
[insert date]
Barclays Bank PLC
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Ellen Kiernan
Sutton Funding LLC
2711 Centreville Road, Suite 400
Wilmington, Delaware 19808
Attention: Hánsel T. Nieves


Re:
Amended and Restated Master Repurchase Agreement, dated as of April 23, 2015, by
and between Barclays Bank PLC (“Purchaser” and “Agent”), Sutton Funding LLC
(“Purchaser”), Green Tree Servicing LLC, and Ditech Mortgage Corp. (each a
“Seller”)

Ladies/Gentlemen:
Reference is made to the above-referenced Master Repurchase Agreement (the
“Repurchase Agreement”; capitalized terms used but not otherwise defined herein
shall have the meaning given them in the Repurchase Agreement).
In accordance with Section 3(c) of the Repurchase Agreement, the undersigned
Seller hereby requests, and the Purchaser, agrees to enter into a Transaction
with us, in connection with our delivery of Eligible Mortgage Loans and all
related Servicing Rights, on ____________________ [insert requested Purchase
Date, which must be at least one (1) Business Day following the date of the
request] (the “Purchase Date”), in connection with which we shall sell to you
such Eligible Mortgage Loans on the Seller Mortgage Loan Schedule attached
hereto. The Principal Balance of the Eligible Mortgage Loans that are not FHA
Buyout Loans is $________ and the Purchase Price for such Eligible Mortgage
Loans shall be $ ______ [insert applicable Purchase Price]. The Principal
Balance of the Eligible Mortgage Loans that are FHA Buyout Loans is $ _______
and the Purchase Price for such FHA Buyout Loans shall be $ ________ [insert
applicable Purchase Price]. Barclays shall transfer to the Seller an amount
equal to $ _______ [insert amount which represents the Purchase Price of the
Eligible Mortgage Loans that are not FHA Buyout Loans net of any related Initial
Fee or any other fees then due and payable by Seller to Barclays pursuant to the
Agreement]. Sutton shall transfer to the Seller an amount equal to $ _______
[insert amount which represents the Purchase Price of the FHA Buyout Loans net
of any related Initial Fee or any other fees then due and payable by Seller to
Sutton pursuant to the Agreement]. Seller agrees to repurchase such Purchased
Asset on the Repurchase Date(s) at the Repurchase Price(s) listed below.
The Eligible Mortgage Loans have the characteristics on the electronic file or
computer tape or disc delivered by Seller to Purchaser with respect thereto in
connection with this Transaction Notice.
The Seller hereby certifies, as of such Purchase Date, that:


C - 1



--------------------------------------------------------------------------------





(1)    no Default or Event of Default has occurred and is continuing on the date
hereof (or to the extent existing, shall be cured after giving effect to such
Transaction) nor will occur after giving effect to such Transaction as a result
of such Transaction;
(2)        each of the representations and warranties made by the Seller in or
pursuant to the Program Documents is true and correct in all material respects
on and as of such date as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);
(3)        the Seller is in compliance with all governmental licenses and
authorizations and is qualified to do business and is in good standing in all
required jurisdictions, except as would not be reasonably likely to have a
Material Adverse Effect;
(4)        Seller has all requisite Approvals; and
(5)        the Seller has satisfied all applicable conditions precedent in
Sections 10(a) and (b) of the Repurchase Agreement and all other requirements of
the Program Documents.
The Seller further represents and warrants that (1)(a) with respect to the
Eligible Mortgage Loans subject to the Transaction requested herein that are not
Wet-Ink Mortgage Loans, the documents constituting the Mortgage Files (as
defined in the Custodial and Disbursement Agreement) and (b) with respect to
Eligible Mortgage Loans that are Wet-Ink Mortgage Loans, the Transaction Notice
and the Seller Mortgage Loan Schedule, in each case as more specifically
identified on the Seller Mortgage Loan Schedule delivered to the Purchaser, the
Custodian and the Disbursement Agent in connection herewith (the “Receipted
Assets”), have been or are hereby submitted to Custodian and Disbursement Agent
and such required documents are to be held by the Custodian for the Purchaser,
(2) all other documents related to such Receipted Assets (including, but not
limited to, mortgages, insurance policies, loan applications and appraisals)
have been or will be created and held by Seller for Purchaser, (3) all documents
related to such Receipted Assets withdrawn from Custodian shall be held by
Seller for Purchaser, and (4) upon Purchaser’s wiring of the Purchase Price
pursuant to Section 3(e) of the Repurchase Agreement, Purchaser will have agreed
to the terms of the Transaction as set forth herein and purchased the Receipted
Assets from the Seller.
Seller hereby represents and warrants that (x) the Receipted Assets have a
Principal Balance as of the date hereof of $__________ and (y) the number of
Receipted Assets is ______.
Very truly yours,
[_____________]
By:                
Name:
Title:




C - 2



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF GOODBYE LETTER
«Primary_Borrower»                    [_______] [__], 20[ ]
«Mailing_address_line_1»
«Mail_city», «Mail_state» «Mail_zip»
RE:    Transfer of Mortgage Loan Servicing
Mortgage Loan «Account_number»


Dear Customer:
[SELLER] is the present servicer of your mortgage loan. Effective [Date] the
servicing of your mortgage will be transferred to _______. This transfer does
not affect the terms and conditions of your mortgage, other than those directly
related to servicing. Because of the change in servicer, we are required to
provide you with this disclosure.


[SELLER] cannot accept any payments received after [Date]. Effective [Date], all
payments are to be made to __________. Any payments received by [SELLER] after
[Date] will be forwarded to _________________. ___________________ will be
contacting you shortly with payment instructions. Please make future payments
to:
________________________
Attn:  ___________
[Address]


If you currently make payments by an automatic checking or savings account
deduction, that service will discontinue effective with the transfer date. After
the servicing transfer, you may request this service from _____________.
In [Date], you will receive a statement from [SELLER] reflecting the amount, if
any, of the interest and taxes paid on your behalf in 20[ ]. A similar statement
will be sent __________________ for the period beginning [Date] through
year-end. Both statements must be added together for income tax purposes.
If you have any questions concerning your account through [Date], you should
continue to contact [SELLER] , at <Seller’s Phone Number>, <HOURS OF OPERATION>.
Questions after the transfer date should be directed to
___________________Customer Service Department at 1‑800-_____________, Monday –
Friday, 7 a.m. – 7 p.m. EST.
Sincerely,
Loan Servicing Department
[SELLER]




D - 1



--------------------------------------------------------------------------------






NOTICE OF ASSIGNMENT, SALE OR TRANSFER
OF SERVICING RIGHTS
You are hereby notified that the servicing of your mortgage loan, that is the
right to collect payments from you, is being assigned, sold or transferred.
The assignment, sale or transfer of the servicing of the mortgage loan does not
affect any term or condition of the mortgage instruments, other than the terms
directly related to the servicing of your loan.
Except in limited circumstances, the law requires that your present servicer
send you a notice at least 15 days before the effective date, or at closing.
Your new servicer must also send you this notice no later than 15 days after
this effective date.
This notification is a requirement of Section 6 of the Real Estate Settlement
Procedures Act (RESPA) (12 U.S.C. 2605). You should also be aware of the
following information, which is set out in more detail in Section 6 of RESPA (12
U.S.C. 2605).
During the 60 day period following the effective date of the transfer of the
loan servicing, a loan payment received by your old servicer before its due date
may not be treated by the new loan servicer as late, and a late fee may not be
imposed upon you.
Section 6 of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you
send a “qualified written request” to your loan servicer concerning the
servicing of your loan, your servicer must provide you with a written
acknowledgement within 20 Business Days of receipt of your request. A “qualified
written request” is written correspondence, other than notice on a payment
coupon or other payment medium supplied by the servicer, which includes your
name and account number and your reasons for the request. If you want to send a
“qualified written request” regarding the servicing of your loan, it must be
sent to this address:
___________________
[Address]
No later than 60 Business Days after receiving your request, your servicer must
make any appropriate corrections to your account, and must provide you with a
written clarification regarding any dispute. During this 60 Business Day period,
your servicer may not provide information to a consumer reporting agency
concerning any overdue payment related to such period or qualified written
request. However, this does not prevent the servicer from initiating foreclosure
if proper grounds exist under the mortgage documents.
A Business Day is any day excluding legal public holidays (State or federal),
Saturday and Sunday.
Section 6 of RESPA also provides for damages and costs for individuals or
classes of individuals, in circumstances where servicers are shown to have
violated the requirements of that Section. You should seek legal advice if you
believe your rights have been violated.
MIRANDA DISCLOSURE – For your protection, please be advised that we are
attempting to collect a debt and any information obtained will be used for that
purpose. Calls will be monitored and recorded for quality assurance purposes. If
you do not wish for your call to be recorded please notify the customer service
associate when calling.


D - 2



--------------------------------------------------------------------------------





BANKRUPTCY INSTRUCTION – Attention to any customer in Bankruptcy or who has
received a bankruptcy discharge of this debt. Please be advised that this letter
constitutes neither a demand for payment of the captioned debt nor a notice of
personal liability to any recipient hereof who might have received a discharge
of such debt in accordance with applicable bankruptcy laws or who might be
subject to the automatic stay of Section 362 of the United States Bankruptcy
Code. However, it may be a notice of possible enforcement of our lien against
the collateral property, which has not been discharged in your bankruptcy.




D - 3



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF WAREHOUSE LENDER’S RELEASE
(Date)
Barclays Bank PLC – Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O’Doherty


Barclays Bank PLC – Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Attention: General Counsel


Barclays Capital – Operations
1301 Sixth Avenue, 8th Floor
New York, New York 10019
Attention: Hánsel Nieves


Green Tree Servicing LLC
345 St. Peter Street
1100 Landmark Towers
St. Paul, Minnesota 85102
Attention: Cheryl Collins


Ditech Mortgage Corp.
1100 Virginia Drive
Ft. Washington, PA 19034
Attention: Joseph Ruhlin


Sutton Funding LLC
2711 Centreville Road, Suite 400
Wilmington, Delaware 19808
Attention; Glenn Pearson


Re:    Certain Assets Identified on Schedule A hereto and owned by Green Tree
Servicing LLC or Ditech Mortgage Corp.
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Amended and Restated Master Repurchase Agreement,
dated as of April 23, 2015 (the “Repurchase Agreement”), between Barclays Bank
PLC, Sutton Funding LLC, Green Tree Servicing LLC and Ditech Mortgage Corp.
The undersigned hereby releases all right, interest, lien or claim of any kind
with respect to the mortgage loans described in the attached Schedule A, such
release to be effective automatically without any further action by any party
upon receipt in the account identified below in immediately available funds of


E - 1



--------------------------------------------------------------------------------





$__________________, representing a loan count of _________, in accordance with
the following wire instructions:
[            ]
Very truly yours,


[WAREHOUSE LENDER]

By:                     
Name:
Title:








E - 2



--------------------------------------------------------------------------------






[SCHEDULE A TO EXHIBIT E – LIST OF ASSETS TO BE RELEASED]




E - 3



--------------------------------------------------------------------------------






EXHIBIT F-1


LIST OF DISAPPROVED MEMBERS OF THE MORTGAGE BACKED SECURITIES DIVISION OF THE
FIXED INCOME CLEARING CORPORATION
None






F-1 - 1



--------------------------------------------------------------------------------






EXHIBIT F-2


LIST OF DISAPPROVED MEMBERS OF THE MORTGAGE BACKED SECURITIES DIVISION OF THE
FIXED INCOME CLEARING CORPORATION
None






F-2 - 1



--------------------------------------------------------------------------------






EXHIBIT G
FORM OF ADDENDUM TO THE LOAN CLOSING/ESCROW INSTRUCTIONS
TO BE PROVIDED BY SELLER BEFORE CLOSING
This Addendum (“Addendum”) modifies the Loan Closing/Escrow Instructions
(“Escrow Instructions”) dated _______________, 2013 from [Green Tree Servicing
LLC] [Ditech Mortgage Corp.] ( “Seller”) to _________________ (“Escrow Agent”).
Seller is a party to a master repurchase agreement (“Warehouse Agreement”)
pursuant to which the purchaser thereunder (the “Purchaser”) has agreed to
provide funds (“Escrow Funds”) to Seller to finance certain residential mortgage
loans (“Mortgage Loans”) for which you are acting as Escrow Agent. Purchaser’s
document custodian and funds disbursement agent, Wells Fargo Bank, N.A.
(“Custodian”), will disburse such funds on behalf of Purchaser.
You hereby agree that you shall (a) receive Escrow Funds from Purchaser to be
disbursed by the Custodian in connection with the Escrow Instructions, (b) hold
such Escrow Funds in trust, without deduction, set-off or counterclaim for the
sole and exclusive benefit of Purchaser until such Escrow Funds are fully
disbursed on behalf of Purchaser in accordance with the Escrow Instructions, and
(c) disburse such Escrow Funds on the Disbursement Date specified in the Escrow
Instructions (“Disbursement Date”) only after you have followed the requirements
of the Escrow Instructions with respect to the Mortgage Loans. In the event that
such Escrow Funds cannot be disbursed on the Disbursement Date in accordance
with the Escrow Instructions, you agree to promptly remit such Escrow Funds to
the Custodian by re-routing via wire transfer such Escrow Funds in immediately
available funds, without deduction, set-off or counterclaim, back to the account
specified in Custodian’s incoming wire transfer.
You also agree that you are holding the mortgage note and other Mortgage Loan
documents on behalf of the Purchaser.
You agree that all fees, charges and expenses regarding your services to be
performed pursuant to the Escrow Instructions are to be paid by Seller or its
borrowers, and Purchaser shall have no liability with respect thereto.
You represent, warrant and covenant that you are not an affiliate of or
otherwise controlled by Seller, and that you are acting as an independent
contractor and not as an agent of Seller.
You understand that Purchaser shall act in reliance upon the provisions set
forth in the Escrow Instructions, and that Purchaser is an intended third party
beneficiary hereof.
[ESCROW AGENT/SETTLEMENT AGENT SIGNATURE BLOCK]


By:________________________
Name:______________________
Title:_______________________








G - 1



--------------------------------------------------------------------------------






EXHIBIT H
FORM OF SELLER MORTGAGE LOAN SCHEDULE


[TO BE PROVIDED BY BARCLAYS]






H - 1



--------------------------------------------------------------------------------






EXHIBIT I
PURCHASER’S UNDERWRITING GUIDELINES
[SEE ATTACHED]




I - 1



--------------------------------------------------------------------------------






EXHIBIT J




FORM OF CORRESPONDENT SELLER RELEASE
[insert date]
[Green Tree Servicing LLC
345 St. Peter Street
1100 Landmark Towers
St. Paul, Minnesota 85102
Attention: Cheryl Collins]


[Ditech Mortgage Corp.
1100 Virginia Drive
Ft. Washington, PA 19034
Attention: Joseph Ruhlin]
Re:
Correspondent Seller Release

Effective immediately upon the receipt (the date and time of such receipt, the
“Date and Time of Sale”) by [Name of Correspondent Seller] of $____________,
[Name of Correspondent Seller] hereby relinquishes any and all right, title and
interest it may have in and to the mortgage loans described in Exhibit A
attached hereto (the “Loans”), including any security interest therein, and
certifies that all notes, mortgages, assignments and other documents in its
possession or in the possession of its custodial agent relating to such Loans
have been released to [Green Tree Servicing LLC] [Ditech Mortgage Corp.] or its
designee as of the Date and Time of Sale.
[NAME OF CORRESPONDENT SELLER]
By:________________________________
Name:
Title:
65037.000069 EMF_US 43588437v7




J - 1



--------------------------------------------------------------------------------






EXHIBIT K
SUTTON’S SPECIAL ELIGIBILITY REQUIREMENTS FOR FHA BUYOUT LOANS
1.    Each FHA Buyout Loan is an FHA-Insured Mortgage Loan.




K - 1

